


Exhibit 10.17

 

A G R E E M E N T

 

between

 

CONN-SELMER, INC.

 

and

 

U.A.W. LOCAL 2359

 

October 22, 2011

 

Thru

 

February 12, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

A

 

 

 

Absence

11

 

 

Attendance Policies

10

 

 

Address Changes

18

 

 

B

 

 

 

Benefits

49

 

 

401k Plan

52

 

 

Dental Plan

51

 

 

Flexible Spending Account

50

 

 

Hospitalization Plans

50

 

 

Life Insurance and AD&D

52

 

 

Pension

52

 

 

Sickness & Accident

51

 

 

Vision Plan

51

 

 

Benefits Waiting Period

53

 

 

Bereavement Pay

54

 

 

Bulletin Boards

48

 

 

C

 

 

 

Call Back

18

 

 

Claims Processing

52

 

 

COBRA

53

 

 

Committee Changes

8

 

 

Company Rules, Regulations

54

 

 

D

 

 

 

Dental Plan

51

 

 

Departmental Stewards

8

 

 

Discharge Procedures & Grievances

28

 

 

Discipline

56

 

 

Disciplinary Action Shop Committee & Stewards

8

 

2

--------------------------------------------------------------------------------


 

Double Time

10

 

 

Drug & Alcohol Testing

59

 

 

Duration of Agreement

57

 

 

F

 

 

 

Family & Medical Leave

15

 

 

Flexible Spending Accounts

50

 

 

Fringes & Scope of the Agreement

49

 

 

G

 

 

 

General Provisions

48

 

 

Grievance Procedure

29

 

 

Group Leader Pay

32

 

 

H

 

 

 

Holiday Pay Qualifications

46

 

 

Holidays

43

 

 

Hospitalization Plans

50

 

 

I

 

 

 

Injury Reporting

47

 

 

Instructor Pay

32

 

 

Intent of Dispute Adjustments

29

 

 

J

 

 

 

Job Posting and Bidding

25

 

 

Job Classifications and Hourly Rates

35

 

 

Jury Duty

53

 

 

L

 

 

 

Lateness

10

 

 

Lay-Off Procedure

20

 

 

Lay-Off Clause

53

 

 

Leave of Absence

14

 

 

Letters of Agreement

58

 

 

Letters of Understanding

63

 

 

Life Insurance and AD&D

52

 

 

Lost Time — Injury

47

 

3

--------------------------------------------------------------------------------


 

Lump Sum Payments

34

 

 

M

 

 

 

Major Attendance Policy

13

 

 

Major Work Rules

56

 

 

Management

7

 

 

Medical Disqualifications

19

 

 

Medical Examination

47

 

 

Medicare Insurance Premium

52

 

 

Minor Attendance Policy

12

 

 

Minor Work Rules

55

 

 

N

 

 

 

New Employee Classification

32

 

 

Nondiscrimination

7

 

 

Normal Work Week

9

 

 

Notification of Job Status

28

 

 

No Strike/No Lockout

29

 

 

No Work

10

 

 

O

 

 

 

Out Early

11

 

 

Overtime

9

 

 

P

 

 

 

Pension

52

 

 

Phase Down Schedule

38

 

 

Plan 125

53

 

 

Practices

7

 

 

Probationary Period

18

 

 

Q

 

 

 

Quality, Cost, Delivery and Safety

33

 

 

R

 

 

 

Reassignment to Bargaining Unit

28

 

 

Recall Procedure

22

 

 

Recognition

8

 

4

--------------------------------------------------------------------------------


 

Re-Negotiation

54

 

 

Representation

8

 

 

Rest Periods

48

 

 

Retiree Insurance Premium

52

 

 

S

 

 

 

Seniority

18

 

 

Seniority Forfeiture

24

 

 

Seniority Grievances

27

 

 

Seniority Rolls

24

 

 

Shift Differentials

33

 

 

Sickness & Accident Weekly Benefit

51

 

 

Special Rates

32

 

 

Superseniority Status

19

 

 

Supervisors Working

49

 

 

T

 

 

 

Telephone Usage

48

 

 

Temporary Employee

49

 

 

Temporary Reductions

23

 

 

Temporary Transfers

32

 

 

Time and One-Half

9

 

 

Time and Attendance, Labor Reporting

18

 

 

Transfer into Bargaining Unit

28

 

 

Transportation to Company Doctor

47

 

 

U

 

 

 

Union Activities

48

 

 

Union Security

47

 

 

Union Shop Committee

8

 

 

V

 

 

 

Vacation

40

 

 

“Call-In” Vacation

42

 

 

Lost Time Allowances

43

 

 

Lost Time Qualifications

43

 

5

--------------------------------------------------------------------------------


 

Non-Scheduling Period

42

 

 

Scheduling Vacation Period

42

 

 

Second, Third, & Fourth Week Vacation

42

 

 

Vacation Pay

41

 

 

Vacation Period

40

 

 

Vacation Requirements

42

 

 

Vision Plan

51

 

 

W

 

 

 

Wage Rates

34

 

 

Work Schedule

17

 

 

Workers’ Compensation

48

 

6

--------------------------------------------------------------------------------


 

COLLECTIVE BARGAINING AGREEMENT

 

THE AGREEMENT, made and entered into as of the 22nd day of October, 2011 through
February 12, 2016 by and between CONN-SELMER, INC., whose office is located at
34199 Curtis Boulevard, Eastlake, Ohio, (hereinafter designated as the Company)
and U.A.W. Local 2359 (hereinafter designated as the Union).

 

NONDISCRIMINATION.  The Company and the union are committed to the optimum
utilization of human resources and equal opportunity.  Job applicants and
employees are evaluated on the basis of job qualifications — not age,
disability, gender, national origin, race, religion, or any other legally
protected group characteristic.  The Company and the union are committed to
maintaining a place of employment that is safe, productive, and free from any
form of harassment or violence.  The Company and the union each agree that they
shall not discriminate against any employee who exercises any legally protected
rights.  The Company will not discriminate against any employee because of
membership in the union.

 

PRACTICES.  All practices, understandings, settlements, side-letters, etc.,
shall be eliminated as of the ratification date of this Agreement.  In order for
a practice, understanding, settlement, or side-letter, etc. to continue beyond
the ratification date of this Agreement, it must be identified and agreed to in
writing.

 

ARTICLE I — MANAGEMENT

 

Section A. Subject to the provision of this Agreement, it is expressly
understood and agreed that the right to manage the Plant and direct the work
force is vested exclusively in Management and that all rights not specifically
modified in the Agreement are retained by the Company including the rights to
hire, suspend, or discharge for proper cause, or transfer, and the right to
relieve employee from duty because of lack of work, or for any other legitimate
reason are vested exclusively in the Company, provided that this will not be
used for purpose of discrimination against any member of the Union.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II — RECOGNITION

 

The Company recognizes the Union as the sole and exclusive bargaining agency for
all its employees (except supervision, plant protection, and office workers)
with respect to rates of pay, working conditions and hours or days of work.

 

ARTICLE III — REPRESENTATION

 

Section A. UNION SHOP COMMITTEE. The Union shall be represented by a Shop
Committee of not more than five (5) members nor less than three (3) members, all
of whom shall be employees of the Company, shall have completed their
probationary period with the Company as herein provided, and shall be chosen by
members of the Union.

 

The Union Shop Committee shall negotiate in the manner as hereinafter provided
with the Company on grievances that may arise in the Plant.  International Union
Officials may be called in by the Shop Committee to assist in these
negotiations.

 

For purposes of negotiating the collective bargaining Agreement, the local Union
President shall be considered as part of the union’s negotiation committee along
with the Union Shop Committee.

 

Section B. DEPARTMENTAL STEWARDS. The Union, in addition to the Shop Committee,
shall be represented by Departmental Stewards who shall be employees of the
Company, having completed their probationary period, and shall be chosen by and
from members of the Union on a basis of one (1) Steward for each Supervisor,
with the assurance of a minimum of one (1) Steward for each work shift scheduled
by the Company.

 

In the application of the above, it is agreed, the Union shall be entitled to a
Steward for each designated Department or group of Departments.

 

Section C. COMMITTEE CHANGES. The Union agrees to keep the Company informed at
all times of who constitutes the Shop Committee and the Stewards’ Committee,
also when changes in said Committees are made.

 

Section D. DISCIPLINARY ACTION: SHOP COMMITTEE AND STEWARDS. A twenty-four hour
grace period will be given to the Shop Committee and Department Stewards when
they

 

8

--------------------------------------------------------------------------------


 

are personally involved in disciplinary action that warrants suspension or
discharge, the Chairman will be advised of disciplinary action for investigation
before disciplinary action takes effect.

 

ARTICLE IV -  HOURS AND OVERTIME

 

Section A. NORMAL WORK WEEK. For all hourly employees, the normal work week
shall consist of five (5) days, Monday through Friday, of eight (8) hours each. 
The work schedule for certain employees, because of the nature of their duties
may deviate from the normal work week schedule — as needed for business
purposes.

 

The normal work week is as follows:

 

1st Shift

6:15 – 2:45

 

 

2nd Shift

2:45 – 11:15

 

 

3rd Shift

10:15 – 6:45

 

Section B. TIME AND ONE-HALF. All work performed in excess of eight (8) hours
during any regular working day or work performed on Saturday, outside of the
week as above defined, shall be paid for at the rate of time and one-half their
hourly rate of pay. Employees shall receive time and one-half for all overtime
worked.  The pay to be computed on the average hourly earnings for the week the
overtime is worked.

 

Section C. OVERTIME. Employees shall be paid time and one-half for all time
worked prior to their scheduled starting time or after their scheduled quitting
time, once they have completed eight (8) hours.

 

An employee’s scheduled starting and quitting time as scheduled on Monday for
the week shall be considered the employee’s scheduled starting and quitting
times for the remainder of the work week unless mutually agreed upon between the
Company and the Union.

 

The Company agrees to seek volunteers for available overtime by priority of
classification, qualification, and overall seniority. For the purpose of
maintaining efficient operations and complying with customer requirements, the
Company shall have the right to institute daily overtime or to extend the work
week.  Lacking enough volunteers, it shall assign as many junior qualified

 

9

--------------------------------------------------------------------------------


 

employees as needed in that classification or department to perform the work. 
In the application of this provision, no employee shall be required to work in
excess of ten (10) overtime hours per week and not for more than three (3)
consecutive weeks.  A list of employees scheduled for Saturday overtime will be
solicited by Thursday, 11:15 a.m. (when feasible) , and will be posted by 2:45
p.m. Thursday, and any disputes arising from the posted list must be
communicated before 2:45 p.m. Friday, otherwise a grievance for a seniority
claim may not be submitted.

 

Section D. DOUBLE TIME - Work performed on Sundays shall be paid for at the rate
of double time.  Work performed on the thirteen (13) Company paid holidays,
shall be paid for at the rate of double time in addition to Holiday Pay.

 

Section E. NO WORK - When employees report for work, not having been properly
notified in advance that there will be no work, and prevented from performing
their jobs that day through no fault of their own, they shall be guaranteed four
(4) hours work or four (4) hours pay at their hourly rate, if no other work is
available for assignments; in no event shall they be paid for less than four (4)
hours.

 

However, this section shall not apply if the Company is unable to operate its
plant or any portion thereof due to an act of nature, utility failure,
mechanical breakdown, government restriction, fire, flood, riot, civil
commotion, or labor dispute, unless the mechanical breakdown or fire is caused
by the Company’s negligence.

 

Section F. ABSENCE and ATTENDANCE POLICY

 

LATENESS.  It has been established that if an employee is going to be late for
work, he/she must call Human Resources or leave a detailed message on the voice
message system and advise him/her at what time he/she will arrive.  This must be
done at least thirty (30) minutes prior to starting time.

 

Should he/she not call in as required above or he/she does not show up within
two (2) hours from the shift start time, he/she will not be allowed in the Plant
and will be marked absent for the day.

 

10

--------------------------------------------------------------------------------

 

Employees who are not allowed to work shall be considered as an unexcused
absence for eight (8) hours for that day.

 

This rule shall not apply if the weather is a factor in preventing the employee
from arriving on schedule.

 

OUT EARLY.  Employees will not be permitted to leave work early, and will be
charged with lost time except for the following reasons:

 

a)                                     Lack of work.

 

b)                                     Obviously ill and unable to continue to
work.

 

c)                                      Emergency call from family, requiring
employee to leave.  Verification may be requested.

 

d)                                     Workers’ Compensation injury or illness.

 

ABSENCE.  It has been established that if an employee is going to be absent from
work, they must call Human Resources, or leave a detailed message on the voice
message system and advise them that they will be absent.  This must be done at
least thirty (30) minutes prior to starting time.

 

1.                                      One day sickness will not be excused,
unless:

 

a)                                     Physician’s slip is presented by employee
upon return to work, and the physician’s slip states that time off was required
for the employee.

 

b)                                     Employee was sent home the day before
because of obvious illness, and return on following day doubtful.

 

2.                                      Two day sicknesses will not be excused,
unless physician’s slip is presented by employee upon return to work stating
time off was required for the employee.

 

3.                                      Employees returning to work after
missing three (3) or more days because of illness will not be permitted to work
without physician’s slip stating employee is able to perform regular duties. 
Physician’s slip must be presented by employee upon return to work.

 

4.                                      Absence from work for reason other than
illness will not be excused unless employee received permission from the Human
Resources Manager or the Plant Manager (or their alternate as needed) prior to
absence.  Court and legal

 

11

--------------------------------------------------------------------------------


 

appointments that are related to an employee’s infraction of the law are not
excused absences.  Employees who are subpoenaed to a legal proceeding will be
excused provided the employee provides advance notice and a copy of the subpoena
to the Human Resource Manager as soon as the employee receives the subpoena. 
Jail time will be considered as an unexcused absence.

 

5.                                      Death in family and jury duty will be
excused absences once verification is presented.

 

6.                                      “Emergencies” that occur between work
shifts will be handled on an individual basis.  The Human Resource Manager must
be consulted before excusing absence.

 

7.                                      If “public authorities” declare a “State
of Emergency” in Lake County, absences related to the State of Emergency will be
excused.

 

8.                                      Previously scheduled overtime for a
Saturday and/or Sunday (hereinafter called “weekend overtime”) will be charged
at scheduled time. (i.e., 5 hrs. OT = 5 hrs missed.)

 

Employees who are not allowed to work shall be considered as an unexcused
absence for eight (8) hours that day.

 

MINOR ATTENDANCE POLICY

 

10-Hour Policy - Accumulated ten (10) hours or more unexcused absence during a
four (4) week period

 

Corrective Action:

 

·                  1st offense – file note

 

·                  2nd offense – written warning with counseling

 

·                  3rd offense – termination

 

OR

 

Lateness — three (3) latenesses in a four (4) week period.

 

Corrective Action:

 

·                  1st offense – file note

 

·                  2nd offense – written warning with counseling

 

·                  3rd offense – termination

 

12

--------------------------------------------------------------------------------


 

OR

 

Corrective Action total for above:

 

·                  Three (3) total Minor Attendance warnings = Termination

 

Upon ratification of this contract, a one-time reduction of one (1) minor
attendance warning will be removed from each employee so that the employee
remains in the same stage of Corrective Action as they were prior to the
contract, until their next occurrence under this policy.

 

Upon ratification of this contract, a one-time reduction of one (1) lateness
occurrence will be deducted from each employee counting back four (4) weeks from
the date of ratification.

 

MAJOR ATTENDANCE POLICY

 

Excessive Absenteeism - Includes the following missed work time:

 

Thirty (30) hours accumulated lost time per three (3) months includes:

 

·                  Out early, excused and unexcused

 

·                  Absences, excused and unexcused

 

·                  All latenesses

 

·                  Leave of absences, personal/medical/FMLA, if approved will
not count toward hours included under the Excessive Absentee Policy.

 

Corrective Action:

 

·                  1st Offense — File Note

 

·                  2nd Offense — Written warning with counseling

 

·                  3rd Offense — Termination

 

Upon the ratification date of this contract, employees will have a one-time
reduction of up to ten (10) hours removed from their total current hours
accumulated under Major Attendance Policy.  No employee will go negative in
hours due to the reduction.  Hours accumulated following ratification will be
added to the new total. (Example:  If an employee has 25 hours in their total
prior to ratification, 10 hours will be removed and their new total will be 15
hours.  If an employee has 5 hours in their total prior to ratification, the 5
hours will be removed and they will have 0 hours).

 

All warnings will remain in effect twelve (12) months from time of infraction.

 

13

--------------------------------------------------------------------------------


 

Section G. LEAVE OF ABSENCE:

 

1.                                      An employee may be granted a leave of
absence, by the Company, upon written request to a Supervisor for a period not
to exceed two (2) calendar weeks in any one year, for a minimum of two (2) days
(single days will only be approved when combined with remaining vacation days,
or with a personal holiday request), but will not be granted a leave to work at
any other job or business. Earned but unused vacation days must be used first. 
Insurance and hospitalization benefits will continue.  Any grievance arising out
of the application of the provision shall be subject to negotiation between the
Company and Union.  Examples of such absences are personal business, family
matters, etc.  Company may request verification.

 

2.                                      By Agreement between the Company and the
Union Shop Committee, employees may be granted a leave of absence for a definite
period of time not to exceed one-half (1/2) their seniority length and in no
event to exceed one (1) year without prejudice to seniority for one or more of
the following reasons:

 

a)                                     Death or serious illness in family.

 

b)                                     Personal affairs involving legal
settlement.

 

During such leave of absence, the employee shall only accumulate seniority and
all benefits are temporarily withheld until employee returns, at which time the
benefits will be reinstated.

 

3.                                      Employees shall be granted a leave of
absence, not to exceed 3 years, for illness or injury causing confinement to a
hospital or at home under physician’s care - provided a physician’s certificate
is presented and proof of continued disability is supplied as requested.

 

4.                                      This could also include outpatient
treatment as prescribed by an attending physician which qualifies under the
medical plan.

 

5.                                      See Contract for Benefit schedule of
Sickness and Accident Weekly Benefits.

 

14

--------------------------------------------------------------------------------


 

6.                                      S & A Benefit Medical forms may be
obtained from the Human Resources office.

 

7.                                      Leave of absences, personal/medical, if
approved, will not count toward hours included under the Excessive Absentee
Policy.

 

8.                                      A Leave of Absence form may be obtained
from a Supervisor or the Human Resources office.

 

9.                                      During such leave of absence due to
personal injury or illness, the employee shall accumulate seniority and all
Sickness and Accident payments (based upon the direction of the third party
administrator) and Life Insurance benefits (based upon successful filing of a
waiver of premium)  shall continue for their defined term.  During such leave
for Workers’ Compensation, Life Insurance benefits shall continue for their
defined term (based upon successful filing of a waiver of premium).  Coverage of
Hospitalization/Dental Benefits, for Sickness and Accident Leaves, are paid for
a period of six (6) months.  COBRA will be effective after the initial six (6)
months at a subsidized rate equal to the normal payroll amount for an additional
six (6) months.  Employees, for both Sickness and Accident and Workers’
Compensation Leaves, are responsible for Hospitalization/Dental Contribution
amount during leave period.  Benefit levels and contributions will be consistent
with the current collective bargaining Agreement.  Contributions must be paid to
the designated third party administrator on a monthly basis, prior to the next
effective month due, otherwise benefits will be cancelled (continuation could
otherwise be made available through the terms defined by COBRA).

 

10.                               Family and Medical Leave Act (FMLA)

 

An employee, under the terms specified for Family and Medical Leave, with twelve
(12) months of service and at least 1,250 hours worked, may be

 

15

--------------------------------------------------------------------------------


 

granted up to twelve (12) weeks of unpaid leave based on a twelve month rolling
calendar for the following reasons:

 

1.                                      The birth or placement for adoption or
foster care of a child. Leave taken for the birth of a child or the placement of
a child for adoption or foster care must be a consecutive twelve (12) week
period completed within twelve (12) months after the date of birth or placement.

 

2.                                      The need for the employee to care for a
spouse, parent, child with a serious health condition.

 

3.                                      The employee’s own serious health
condition.

 

Additionally, medical certification and continued documentation for intermittent
absences will be required for such absence in accordance with the Act, and the
regulations promulgated thereunder.

 

A.                                    Status of Accrued Paid Time

 

Although FMLA leave is generally unpaid, employees on FMLA leave may receive
workers’ compensaton benefits or disability benefits (for non-occupational
conditions), if the employee qualifies for either of those benefits.  These
benefits will run concurrent.

 

If the leave is for the care of a spouse, parent and/or child, the employee may
be required to take any remaining vacation days at the beginning of the FMLA
leave.

 

If the need for FMLA is foreseeable (such as planned surgeries or normal
births), thirty (30) day notice is requested.  If the need for FMLA is
unforeseeable (such as serious injury or illness, or a premature birth), you
must notify the Company as soon as possible, and in no event, more than two (2)
days after knowing of the need for a leave.  Formal notice is further

 

16

--------------------------------------------------------------------------------


 

accomplished by submitting a FMLA Application Form.  FMLA Application Forms must
be submitted within fifteen (15) calendar days of a return from an unforeseeable
serious health condition for either the employee, or a defined family member, or
the absence will not be regarded as FMLA and will be subject to the terms of the
attendance rules.

 

B.                                    Status of Benefits

 

Health care coverages (as defined by COBRA) will continue under the same terms
and conditions as while actively at work.  Employee will be responsible for
continuing to make contributions to these plans while on leave.

 

FMLA leave will not constitute a break in the employee’s record of continuous
service and the period of such leave of absence shall be included in the records
as continuous service.  Employees, following FMLA leave, will be restored to
their original job and pay rate.  The only exception would be changes that would
have affected the employee if he / she had not gone on leave.

 

These terms are subject to review if the corresponding FMLA regulations are
revised or changed.

 

Section H. WORK SCHEDULE - The employee is to be notified on Thursday, by 12:00
p.m. if the work schedule for the coming week is going to be changed, so that
the employee has enough time to make arrangements if necessary.

 

If a department is advised ahead of time as required about the schedule change,
they must work eight (8) hours before overtime is paid.

 

17

--------------------------------------------------------------------------------


 

Only when the Company changes the schedule out of order does an employee receive
overtime for the time worked prior to set schedule or time after set schedule no
matter how many hours they work that day.

 

Section I. CALL BACK. Any employee being called back to perform a task shall be
paid four (4) hours at straight time pay or which ever is higher, their hourly
rate, in the event of overtime or a Holiday.

 

Section J. NOTIFICATION OF ADDRESS CHANGE. It is the responsibility of each
employee to keep the Human Resources Department informed of current address and
telephone number.  Attempts to reach the employee at the telephone number
currently listed in the Human Resources Department’s files shall constitute
proper notice.

 

Section K. TIME AND ATTENDANCE, LABOR REPORTING. Each employee shall be required
to enter his or her own attendance and labor transactions into the data
collection system.  Employee shall be responsible for the accuracy of the count
and time entered for all transactions.  Employees should be at their appointed
place of work when signal is given for work to begin and should remain at their
work until signal is given to quit.

 

ARTICLE V - SENIORITY

 

Section A. SENIORITY.  Will commence on the first day worked regardless of when
employment was first offered by any Company representative.

 

Section B. PROBATIONARY PERIOD.   All new employees shall be considered as on
probation for a period of six (6) months.  The performance of any new employee
will be evaluated each month for the first three (3) months and will then follow
the increase minimum/maximum guidelines as stated in the contract.   At two (2)
months, they are entitled to Holiday Pay.  At three (3) months, they are
entitled to Benefits.

 

18

--------------------------------------------------------------------------------


 

All probationary employees having over 13 weeks of service with the Company, and
are being discharged for inability to perform job duties may take the matter up
with their department steward and apply the discharge procedures as outlined in
the CBA.  Employees who may be discharged for Minor Infractions related to
absenteeism; and who may be discharged for any Major Infractions will not have
consideration under the discharge and grievance procedures.

 

Section C. SUPERSENIORITY STATUS. The Chairman of the Shop Committee and all
members of the Shop Committee handling all matters concerning the Grievance
Procedure shall head the plant-wide seniority list during their terms of
office.  Any member of the shop committee who at the time of election is on
second or third shift will be assigned to the first shift within their
respective classification.  Such shop committee member transferred from other
than first shift will replace the employee within their classification, with the
lowest plant-wide seniority, unless they can be otherwise absorbed into their
classification.  This would not apply to temporary transfers between shifts for
up to thirty (30) days.  If there is a reduction in the work force during the
term of office of the Grievance Committeeperson, they will remain at work in
their respective departments regardless of seniority unless the entire
department is laid off.

 

The Committee must be able to do the job in accordance with the bumping
procedure.  This superseniority status is applicable to layoffs only, and
employees will return to their original positions on the seniority list at the
termination of their terms in office.  The Department Stewards shall head the
seniority list in their respective departments during their term of office. 
This superseniority status is applicable to layoffs only, and employees will
return to their original positions at the termination of their terms of office.

 

Section D. MEDICAL DISQUALIFICATIONS. Medical conditions that create a permanent
inability for an employee to perform their present job will result in:

 

a.                                      the return to job they have previously
satisfactorily performed, providing there is an opening, providing they have
seniority.

 

b.                                      seniority prevailing, accept an open job
that meets the stipulated work restrictions (failure to accept an open job will
be construed as a voluntary quit).

 

c.                                       a lay-off.

 

19

--------------------------------------------------------------------------------


 

Section E. LAY-OFF PROCEDURE.  When it becomes necessary to reduce the work
force for an indefinite period in a department or within a work cell, the
reduction will be made according to job classifications, and employees will be
notified three (3) normal working days in advance.  It is understood and agreed
that in all cases of reduction in workforce, seniority shall be the determining
factor so long as those employees remaining in affected job classifications have
the skills and abilities to ensure continued efficient operations of the
Company.

 

When a reduction in workforce is implemented in a department, the following
procedure will govern, seniority prevailing, provided that affected employees
have the skills and abilities to perform available jobs:

 

1.                                  Probationary employees in the department
shall be laid off before any employee having seniority in that department is
affected.

 

a.                                      Employees on inactive status for
sickness and accident, workers’ compensation, FMLA, or personal leave, while
other senior employees within their classification are moved to lay-off status,
will be moved to layoff status.

 

2.                                  If further reduction is necessary, employees
having seniority shall be entitled to displace other employees within the
department in accordance with the following:

 

a.                                      Displace the employee having the least
seniority in an occupation he/she had previously satisfactorily performed while
in the employ of the Company.

 

b.                                      If employees cannot displace employees
in jobs previously satisfactorily performed, they shall be entitled to displace
the employee having the least seniority in an occupation he/she is able to
perform without further training.

 

c.                                       Bumping rights for those inactive at
the time of lay off, may be invoked at the time said employee is scheduled to
return, or is released to return to work.  Bumping rights under these
circumstances, expire the working day following the scheduled return date. 
Recall rights will be extended for the

 

20

--------------------------------------------------------------------------------

 

normal defined term (one-half seniority to a maximum of three (3) years)
effective with the date of lay off; however, recall rights will not be extended
until the employee is scheduled to return or is released to return to work.

 

3.                                  Any employee having seniority displaced from
a department in accordance with the above procedure shall be entitled to
displace employees in other departments in accordance with the following:

 

a.                                      Displace the employee having the least
seniority in an occupation he/she had previously satisfactorily performed while
in the employ of the Company.

 

b.                                      If employee cannot displace employees in
jobs previously satisfactorily performed, they shall be entitled to displace the
employee having the least seniority in an occupation he/she is able to perform
without further training.

 

c.                                       If employee is displaced from original
bump by a senior employee with more seniority who can perform the job without
training, the employee may again exercise his/her bumping privileges.  Only the
senior employee will be considered for each multi-bump situation.

 

4.                                  In recognition of the Company’s
responsibility to maintain efficient operations, it is understood and agreed
that the following criteria shall apply to employees displacing other employees
in accordance with the above procedure:

 

a.                                      Employee will have five (5) working days
(employee with fifteen (15) years seniority will be offered up to ten
(10) working days) during which to demonstrate ability to satisfactorily perform
the work with the opportunity for familiarization of equipment and work area,
without training.  At the end of this period, employee must be performing at the
established production standard.

 

21

--------------------------------------------------------------------------------


 

5.                                  If an employee fails to displace another
employee, due to lack of skills or abilities, he/she shall be placed on layoff
status, with the right to recall only to:

 

a.                                      His/her regular job; or

 

b.                                      A job he/she previously satisfactorily
performed; or

 

c.                                       Bottom of lay-off list.

 

6.                                  Should an employee choose not to exercise
his/her seniority rights under this Section, he/she shall be placed on layoff
status, relative to seniority.

 

Employees accepting jobs in accordance with the above procedures shall be paid
at the current rate for the job.  Employees accepting jobs in accordance with
the above procedures may, with seniority prevailing, exercise shift preference.

 

Section F. RECALL PROCEDURE. When it becomes necessary to recall employees from
layoff, or to re-man a department after a reduction, the following procedure
shall be applied:

 

1.                                  The Company shall determine with seniority
prevailing whether there are displaced employees working elsewhere in the plant
or on the layoff list who previously performed in the job classification. 
Employee will be reassigned to an open job in accordance to the following
procedure:

 

a.              performed job within the past ten (10)  years.

 

b.              satisfactorily performed the job for a minimum of a two (2) year
period.

 

c.               employee will have five (5) days for familiarization and
minimal training during which to demonstrate ability to satisfactorily perform
the work.  At the end of this period, employee must be performing at the
established production standard.

 

d.              if an employee fails to satisfactorily perform the work as
required above due to lack of skills or abilities under this Section, the
employee shall be placed on layoff status, with the right to recall only to
his/her original job.

 

e.               employees accepting jobs in accordance with the above
procedures shall be paid at the current rate for the job.

 

22

--------------------------------------------------------------------------------


 

f.                employees bypassed shall retain their relative positions on
the lay-off list.

 

2.                                  Should open jobs become available and the
employee was unable to qualify for the above, employee will be recalled from the
layoff list in accordance with their seniority, provided that employee has the
skills and abilities to perform the available jobs.  Displaced employee taking
available job shall not be reassigned to their original job once they have
chosen to sign a Job Bid, or have completed one (1) year in their new job
classification.  Employees bypassed shall retain their relative positions on the
lay-off list.

 

3.                                  Should employees be unable to qualify for
the above, they will be recalled to available jobs denoted by an asterisk on the
Job Classification list, by using plant wide seniority of those employees on the
lay-off list.  If the employee’s original job should re-open, the employee must
return to that original job.  Employees bypassed shall retain their relative
positions on the lay-off list.

 

4.                                  Employees recalled from the layoff list to
their original jobs refusing to return to such jobs, shall be considered having
quit, forfeiting all accumulated seniority.

 

5.                                  Employees recalled from the layoff list to
available work refusing such job shall be placed at the bottom of the layoff
list.  However, upon second refusal of recall to available work, employees shall
be considered on layoff until original job becomes available, or Article V,
Section F., #2., becomes applicable.

 

6.                                  It is understood and agreed that the recall
and re-manning procedures contained in this Agreement will be invoked only when
full time, permanent jobs become available.  Should temporary jobs become
available, the Company shall exercise its prerogative to fill those vacancies,
within the limitations of this Agreement, after having first advised the Union.

 

Section G. TEMPORARY REDUCTIONS. The work week shall not be less than thirty-two
(32) hours, consisting of four (4) eight (8) hour days, for a period of not
longer than six (6) weeks and then the Company and the Union shall meet to
consider the advisability of continuing the thirty-two (32) hour week or
reducing the number of employees according to seniority.  This clause does not

 

23

--------------------------------------------------------------------------------


 

apply to a temporary reduction in a certain department or work cell due to lack
of work, shortage of material, overstock or temporary setback of production.  A
temporary reduction in a department will be of definite duration, not to exceed
one (1) week, in which case employees will be placed on layoff status, without
invoking Article V, Section E.  Should the temporary reduction exceed one (1)
week, the Company and Union shall meet to discuss the advisability of reducing
the work force according to Article V, Section E.

 

Section H. SENIORITY FORFEITURE. Employees shall forfeit seniority if:

 

1.                                      They quit or retire.

 

2.                                      Leave of Absence in excess of 3 years

 

3.                                      The employee is laid off for a period in
excess of one-half (1/2) of his/her seniority but in no event shall he/she
retain his/her seniority after three (3) years continuous lay-off.

 

4.                                      They are discharged for just cause.

 

5.                                      They are absent for three
(3) consecutive working days without reasonable cause.  Questionable cause shall
be negotiated between the Company and the Union.

 

6.                                      They fail to report for work within five
(5) days, after receiving notice to report where such failure to report does not
arise from good causes, such as employment elsewhere (for a period not to exceed
two (2) weeks), illness, death in the immediate family, absence from the city or
military service, provided, however, in such cases that they give the Company
notice of the good cause preventing them from returning to work within three
(3) days of receipt of notice.

 

7.                                      While on leave of absence, they accept
employment. with another concern without approval of the Shop Committee and the
Company.

 

Section I. SENIORITY ROLLS. The Company shall furnish an accurate seniority roll
showing the status of all employees covered by this Agreement, a copy of said
roll shall be given to the Shop Committee on request.  The Company will also
notify the Union in writing of hiring, discharging, rehiring, furloughing, and
transferring of each and every employee, in order to keep the above mentioned
seniority roll up to date.

 

24

--------------------------------------------------------------------------------


 

Section J. JOB POSTING & BIDDING. Notices of vacancies or new jobs created will
be posted on the job posting bulletin boards for a period of three (3) working
days during which employees shall have the opportunity to advance their status
by filing an application for transfer to such jobs with the Human Resources
Manager.  If posted jobs are not filled in thirty (30) days, a one-day posting
will be made before a new employee is hired.

 

Work cells, once developed, will be initially staffed with active employees from
the traditional job classifications that were merged by the given work cell. 
Job openings, within a given work cell, will not be posted until the staffing
requirements within the work cell exceeds the available active employees that
were merged from the traditional job classifications.  The traditional job
classification will be the basis for posting an available work cell position. 
The existing job posting and bidding rules, contained within this section, will
govern the evaluation of any subsequent job vacancy or bid into a work cell.

 

Requests for transfer will be considered in accordance to the employee’s
seniority, qualifications and curtailment of production, before any new employee
is hired for such a job.  Before the job is awarded to a bidder, the lay-off
list will be referred to for qualified senior employees (See Article V.,
Section F.).  If a laid off employee accepts the job, the job bid must be
signed.  If an employee on the lay-off list refuses the job, refer to Article V,
Section F., #5 .  If there is reasonable doubt as to the employee’s
qualifications, a reasonable trial period shall be granted.  Should any employee
disqualify themself during the five (5) day trial period, they shall have return
rights to their previous job.  Once the employee is accepted for the job, and
once the employee completes the five (5) day trial period, he/she relinquishes
the rights to the job he/she left.  Any employee who fails to successfully hire
or transfer into a new job will be placed on layoff status, with no bumping
rights.  Layoff status will be automatically invoked upon the issuance of the
third infraction of a minor nature for failing to meet a reasonable measure of
efficiency (Infraction of a Minor Nature #8).  Employees who are disqualified in
this manner will relinquish recall rights to any previously disqualified job,
and all warnings on record will continue for the remainder of their terms once
the employee returns from layoff.

 

25

--------------------------------------------------------------------------------


 

Employees interested in being considered for rough assembly should first bid
into the rough assembly training classification.  The horn slide training
classification will be comprised of two (2) separate tiers; Trainee B - Grade 2,
and Trainee A - Grade 5.  Available positions will be posted as Trainee B -
Grade 2.  Existing employees who transfer into this classification will have the
customary five (5) day trial period.  Employees in Trainee B will be evaluated
on a monthly basis, and transfer to Rough Assembler will only occur after the
employee has reached a skill level equivalent to the established standards for
horn slide assembly.  Transfer from Trainee B to Trainee A must be accomplished
within six (6) months, if not, Article V., Section J., would apply.  Existing
horn slide assemblers will retain their current classification, and employees
within the Trainee A will be considered part of the horn slide assembly
capacity.  Under this program, the training classifications may not be
considered a permanent position.  Any employee within Trainee A can bid on Rough
Assembly jobs within departments 35 and 38, and will not be required to complete
one year of service.   However, any subsequent transfer to rough assembly
(either by bid or placement) will require employees to complete one year of
service.

 

Any subsequent job openings in rough assembly will be filled predominantly by
employees from this training classification.  This, however, is not intended to
prevent any of the current rough assemblers from bidding into a new rough
assembly opening.  Providing no eligible bids are received from current rough
assemblers, the Trainee A can bid with seniority prevailing.  If no eligible
bids are received from Trainee A, then placement of a Trainee A will be done at
the discretion of the Company.  Plantwide seniority rules will apply to layoff
within this training classification (e.g. a senior Trainee A will remain over a
junior horn slide assembler, or a junior Trainee A can be bumped by a senior
rough assembler).

 

An employee transferred from one department to another shall immediately be
credited with his/her total seniority in the new department.  For all job
transfers or job moves (other than a temporary transfer initiated by the
Company) the employee will be paid the appropriate rate of the job that the
employee is transferring to moving to.  The most senior employee may exercise
shift preference from one shift to another, within a work cell, within a job
classification, within a department, provided a vacancy exists.  The Company
reserves the right to temporarily postpone shift preference, to a maximum of one
(1) year, within classifications that require extended training or

 

26

--------------------------------------------------------------------------------


 

supervision (specifically 5A41 — Polisher, 5A42 — Buffer, and 5A35 — Color
Buffer).  All transfer requests shall be answered if rejected for seniority,
qualifications, or curtailment of production.

 

In the application of this provision, requests for transfer to another job, in
the department wherein the vacancies occur or the new job is created, shall be
considered before any such requests made by employees from other departments.

 

Once an employee accepts a transfer, or once an employee disqualifies themself
during a trial period and returns to their previous job, that employee will not
be allowed to submit another request for transfer for for a period of six
(6) months.  This applies to intra-departmental, as well as inter-departmental
transfers.

 

Requests for transfers submitted by employees in Labor Grades 1 and 2, with less
than one (1) year seniority or probationary employees, will be considered and
possibly accepted, providing that an employee with one (1) year or more
seniority did not bid the job.

 

Employees in Labor Grades 3 and above with less than one (1) year seniority
shall not be entitled to place transfer requests.

 

It is understood that requests for transfer will be considered on an individual
basis, taking in account all the factors presented at the time the request for
transfer is submitted.

 

When an abnormal condition exists that may result in the curtailing of
production in other parts of the Plant, Management reserves the right to hire
experienced individuals in preference to present employees who do not have
previous experience.

 

Union and the bidders will be notified within five (5) working days of the final
posting date.

 

Section K. SENIORITY GRIEVANCES. Any grievances arising out of seniority shall
be subject to negotiations between the Union and the Company.

 

27

--------------------------------------------------------------------------------


 

Section L. NOTIFICATION OF JOB STATUS. In laying off, furloughing, or
transferring any employee, the Company Representative shall notify the Chairman
of the Shop Committee and the employee in such layoff, furlough or transfer as
soon as practical.

 

Section M. TRANSFER INTO BARGAINING UNIT. Employees who were not employed in the
bargaining unit at any time during their period of employment with the Company
and who are transferred into the bargaining unit shall be credited with
seniority from the date of transfer into the bargaining unit after having served
their probationary period.

 

Section N. REASSIGNMENT TO BARGAINING UNIT. Employees who were, or may be
transferred or promoted from jobs within the bargaining unit to jobs outside the
bargaining unit shall retain their seniority but shall not accumulate seniority
while working on such jobs.  In the event such employees are transferred into
the bargaining unit, they shall be placed on available jobs where they are best
qualified in line with their seniority, but shall not be entitled to exercise
their seniority to displace any regular full-time employee within the bargaining
unit for a period of ninety (90) days from the date of transfer.

 

Section O. DISCHARGE PROCEDURE AND GRIEVANCES. Should an employee be subject to
discharge, he/she shall be advised of the reason for such action.  The Company
shall then request the presence of the Chairman of the Shop Committee to discuss
the cause with him/her before he/she is required to leave the Plant.

 

Should the employee or his/her representative consider the action to be
improper, a written protest must be presented to the Company within five
(5) working days after the action was taken, or the action taken will be
considered as accepted.  Such protest will be handled in accordance with the
established grievance procedure.  If it is determined that the discharge was
unjustified, the employee shall be reinstated to his/her former position and to
his/her former standing on the seniority list, without any loss of pay.

 

28

--------------------------------------------------------------------------------


 

ARTICLE VI - GRIEVANCE PROCEDURE

 

Section A. INTENT OF DISPUTE ADJUSTMENTS.  It is the intent of the parties to
this Agreement, that the procedure herein set forth serve as a peaceful means
for the adjustment of all disputes that may arise between them which are based
on the language set forth in this Agreement.

 

Section B. NO STRIKE / NO LOCKOUT.  The Union agrees that during the term of
this Agreement neither the Union, its officers, agents or members shall
authorize, instigate, aid, condone, or engage in any work stoppage, strike of
any kind or description, including so-called sympathy strikes, picketing,
boycotts, slowdown, concerted refusal to work overtime or otherwise interrupt,
impede or restrict services of the Company or engage in any activity which would
tend to cause an interruption or delay in the accomplishment of the work and
business of the Company.

 

In the event of an unauthorized strike, or any other conduct prohibited above,
the Company shall have the unqualfied right to take disciplinary action,
including discharge, at its discretion, against the employee, or employees, who
engage in such unauthorized work stoppage.  Such discipline or discharge shall
be final and binding upon the Union and its members and shall in no case be
construed as a violation by the Company of any provision of this Agreement. 
However, an issue of fact as to whether or not any particular employee engaged
in, participated in, or encouraged any such violation, may be subject to the
grievance procedure and/or arbitration.

 

Nothing in this Agreement shall be construed or applied to prohibit the Company
from obtaining relief from a court of competent jurisdiction, or an
adminstrative agency, at the Company’s discretion, for a violation of this
Article.  Such relief may take the form of damages or an injunction.

 

The Company shall not lock out members of the Union during the term of this
Agreement.

 

Section C. Any grievance relating to the issuance of a warning must be submitted
to the following grievance procedure within fourteen (14) calendar days
following the issuance of said warning to the employee(s), otherwise the action
is regarded as accepted.  The union, whenever a warning is issued, will be
immediately furnished a copy of the written warning upon issuance to the
employee.  Whenever a grievance arises, the following steps shall be taken to
ensure proper and timely handling, except in the case of a termination, which
will go directly to Step 4.:

 

29

--------------------------------------------------------------------------------


 

Step 1.                                                           An employee
with a problem, complaint or question will discuss the details of the complaint
with the Supervisor and the Department Steward.  Who, after investigating
complaint or problem, will determine if there is cause.  The Supervisor, within
a 24 hour period, will give a formal answer to the employee in the presence of
the Department Steward.

 

Step 2.                                                           Failing
satisfactory settlement with the Supervisor, a grievance shall be written, at
which time employee and Department Steward shall present the written grievance
to the Supervisor who will submit the grievance to a Company Representative
selected by the Company, who will within 10 working days, conduct a meeting of
all parties involved in an attempt to resolve the issue.

 

Step 3.                                                           If the issue
is still not resolved, the written grievance will be taken up in a meeting with
the Grievance Committee and a Representative of the Company within ten (10)
working days of the notice of rejection to settlement in Step 2.

 

Step 4.                                                           In the event
satisfactory settlement is not made, and after the above procedure has been
exhausted, the grievance shall be referred to the Plant Manager or his/her
representative and the Union’s International Representative and the Company
Legal Advisor.  Should such a meeting be necessary, it will be held at 2:00 p.m.
within two (2) weeks notice of rejection in step three or on a date agreed upon
by both. The Step 4 meeting may be delayed beyond the above mentioned timetable
by mutual consent of the Company representative and the Union.  If (a) the
Company fails to meet, or (b) the union fails to submit written rejection to the
3rd step outcome, within the specified time limits in the 4th step of the
grievance procedure, then the grievance shall be considered settled on the basis
of the last position — in favor of the union in situation (a), or in favor of
the Company in situation (b).

 

Step 5.                                                           If the
grievance is not settled pursuant to the steps in the grievance provisions of
this Agreement, then either party shall, within thirty (30) calendar days after
any Step 4 grievance answer submit the grievance to arbitration.

 

30

--------------------------------------------------------------------------------

 

Any grievances not settled in this procedure that are appealed to arbitration
will be placed on the Arbitration Docket.  Grievances placed on the Arbitration
Docket will be scheduled for arbitration and arbitrated in the order filed
(i.e., date of grievance).

 

Both the Company and the union agree to utilize expedited arbitration as a
preferred method.  Post-hearing briefs will be permitted only by Agreement of
the parties or by direction of the arbittrator if one party so requests.

 

If parties are not available, written notification will be presented to the
other party within the time frames as indicated above.

 

If the union fails to meet the above listed time tables, the grievance will be
considered null and void without the opportunity to file another grievance for
that action for that employee.  If the Company fails to meet the above listed
time tables, the grievance will be considered as closed with the the action
requested on the grievance going into effect.

 

The employer and the union shall agree upon a list of three (3) arbitrators to
serve for the duration of this Agreement.  When either party requests
arbitration pursuant to Section C., Step 5., the parties shall meet within seven
(7) working days to select an individual from this panel to hear said matter. 
The arbitrator will be selected by process of rotation.  As soon as the parties
select the arbitrator, they shall jointly request a hearing date be set as soon
as possible subject to the availability of the parties.  If the parties and the
arbitrator are unable to agree upon a date within thirty (30) days of contact
with the arbitrator, then the parties, by mutual Agreement, may immediately
select another arbitrator.  No more than thirty (30) days after submission of
the case to the arbitrator, the arbitrator will issue his / her award.  The
parties agree to accept the arbitrator’s award as final and binding upon them;
however, the arbitrator shall have no power to add to, subtract from, or modify
any of the terms of this Agreement.

 

The fees and expenses of the arbitrator and the meeting room so selected, if
any, shall be shared equally by the parties.  The total cost of any stenographic
record or transcript which may be made, and all copies thereof, shall be paid
for equally by both parties.  If, however, only one party wants a

 

31

--------------------------------------------------------------------------------


 

transcript, that party shall be responsible for the cost of the transcript.  In
such case, the other party shall not receive a copy of the transcript for any
purpose.  Each party shall pay for any other expense incurred by that party
(e.g., attorney, witness expense or lost wage, advocate fees, etc.).

 

No aggrieved party shall have any right to invoke the grievance procedure
provided above, or the arbitration procedure provided above, unless the matter
of such grievance has been presented as provided above.

 

The authority of the arbitrator shall be limited to the construction and
application of this Agreement (as defined in Article I and this Article VI), as
applied to the specific grievance referred to him/her for arbitration.  The
arbitrator shall have no authority or jurisdiction, directly or indirectly, to
add to, subtract from, or amend any of the specific provisions of this Agreement
or impose liability not explicitly expressed.  No right of Management shall in
any manner be taken away from the Company, limited or modified in any respect,
excepting only to the extent that this Agreement clearly and explicitly
expresses a written intent and Agreement to divest the Company of such right.

 

ARTICLE VII - WAGES

 

Section A.    NEW EMPLOYEE CLASSIFICATION. Any new employee may be employed in
any bracket or classification to be determined by their past experience.

 

Section B.    SPECIAL RATES.

 

a.                                      INSTRUCTOR PAY. The Company may appoint
new instructors to train one or more employees for the job.  For the time spent
instructing, they will receive will receive twenty five cents ($.25) per hour
over their hourly rate.

 

b.                                      GROUP LEADER PAY. The Company may
appoint group leaders in a particular area of the plant.  For the time spent in
a group leader role, group leaders will receive a minimum of twenty five cents
($.25) per hour over their hourly rate.

 

c.                                       TEMPORARY TRANSFERS. When an employee’s
work is in two (2) or more Labor Grades, he/she shall carry the higher rate. 
Temporary transfers can be made as an interim work assignment during temporary
periods of no work, for up to six (6) weeks, leaving the affected employee an
opportunity

 

32

--------------------------------------------------------------------------------


 

to return to their normal job. Temporary transfers, under these circumstances,
will be further extended if mutually agreed by the Company and the union.

 

d.                                      SHIFT DIFFERENTIALS. Employees working
on the second shift shall receive additional compensation of fifty cents ($.50)
per hour.  Employees working on the third shift shall receive additional
compensation of seventy-five ($.75) per hour.

 

ARTICLE VIII — QUALITY, COST, DELIVERY, AND SAFETY

 

Employees are expected to safely produce quality instruments in the most
efficient manner.  Conforming to safety requirements, improving quality
standards, and improving manufacturing efficiencies is every employee’s
responsibility.

 

Manufacturing operations, not contained within a work cell, must meet or exceed
110% of the job standard.  Any voids in quality, efficiency, or safety will be
subject to the established warning system.

 

Safety standards, quality standards, and manufacturing efficiencies (compared to
the standards established by the former individual incentive system), must be
maintained or improved with each subsequent work cell that is developed.  Work
cells will be organized according to established lean manufacturing principles,
and will be based upon standard time observations.  Work cell cycle times,
following the removal of all non-value added operations, will be determined to
be the combination of the lowest repeatable times for each remaining job
element.  The resulting job elements, given the customer TAKT time, will be
divided between the employees that are assigned to each given work cell.  Job
elements, depending on the customer TAKT time, may be changed or altered, and
employees assigned to each given work cell will be required to assume the most
leveled and balanced combination of job elements.  Quality, cost, delivery, and
safety deficiencies, identified within a work cell, will be handled on an
individual basis, and may be subject to the established warning system.

 

33

--------------------------------------------------------------------------------


 

ARTICLE IX - WAGE RATES

 

A.            Effective October 30, 2011, the Book Rate Maximum (i.e., the
02/16/10 wage rate set forth in the 02/15/08 — 02/15/11 contract) shall be
increased by fifty cents ($.50) per hour.

 

B.            Effective February 17, 2013, the Book Rate Maximum and Minimum
shall be increased by twenty five cents ($.25) per hour.

 

C.            Effective February 16, 2014, the Book Rate Maximum and Minimum
shall be increased by twenty five cents ($.25) per hour.

 

D.            Effective February 15, 2015, the Book Rate Maximum and Minimum
shall be increased by twenty five cents ($.25) per hour.

 

E.             Effective October 30, 2011, any employee whoe wage rate is higher
than the “book rate” (i.e., the 02/16/10 wage rate set forth in the 02/15/08 —
02/15/11 contract) for that employee’s job classification shall have their wage
rate reduced to the applicable book rate, in accordance with the “Phase Down
Schedule To Take Employees From Current Rate Down To The New Book Rate”.  This
Phase Down will apply to all affected employees, regardless of whether that
employee is actually working or on layoff, leave of absence, striker recall, or
any other inactive or non-work status.

 

F.              Effective February 2, 2014, no employee shall be paid above the
applicable book rate.  The only exceptions to the book rate maximum are the
“Special Rates” set forth in Article VII, Section B.

 

G.            The wage increases, set forth above, shall not apply to Grade 11
positions in 2011, 2012, and 2013.

 

LUMP SUM PAYMENTS

 

A.            Effective February 17, 2012, the Company will pay a lump sum bonus
payment as set forth below, less taxes, applicable deductions and required
withholdings (e.g., contractual, statutory or court ordered) to each eligible
regular, full-time employee who was hired prior to November 1, 2011 and is
actively employed and actually working on February 10, 2012.  This lump sum
payment shall be five hundred dollars ($500.00), less taxes, deductions and
withholdings.

 

B.            Effective February 21, 2014, the Company will pay a lump sum bonus
payment as set forth below, less taxes, applicable deductions and required
withholdings (e.g., contractual, statutory or court ordered) to each eligible
regular, full-time employee who was hired prior

 

34

--------------------------------------------------------------------------------


 

to November 1, 2013 and is actively employed and actually working on
February 14, 2014.  This lump sum bonus payment shall be three hundred and fifty
dollars ($350.00), less taxes, deductions and withholdings.

 

C.            Effective February 20, 2015, the Company will pay a lump sum bonus
payment as set forth below, less taxes, applicable deductions and required
withholdings (e.g., contractual, statutory or court ordered) to each eligible
regular, full-time employee who was hired prior to November 1, 2014 and is
actively employed and actually working on February 13, 2015.  This lump sum
bonus payment shall be three hundred and fifty dollars ($350.00), less taxes,
deductions and withholdings.

 

JOB CLASSIFICATIONS AND HOURLY RATES

 

This listing contains the current job classifications.  Job classifications may
be established, modified, combined, or abolished.  If the Company should
establish, modify, or combine a job classification, it will also set a wage rate
for that classification and discuss that wage rate with the Union.  If the
parties cannot agree on the wage rate for that new, modified, or combined job
classification, the Union may grieve the wage rate.  Neither these discussions
or any grievance shall delay the implementation of the new, modified, or
combined job classification.

 

Grade 1

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

14.22

 

$

14.22

 

$

14.47

 

$

14.72

 

$

14.97

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

11.82

 

$

11.82

 

$

12.07

 

$

12.32

 

$

12.57

 

 

Positions

Sweepers

 

Grade 2

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

14.35

 

$

14.35

 

$

14.60

 

$

14.85

 

$

15.10

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

11.93

 

$

11.93

 

$

12.18

 

$

12.43

 

$

12.68

 

 

Positions

Case Sizing Boring Machine Operator

Degreaser/Parts Cleaner

Harperizer & Tumbling Machine Operator

Laborer

Laborer — Air/Water Check Horns

Laborer — Rinse Tank

Vibratory & Tumbling Machine Operator

Operator — Cut & Shrink

Operator — Drill Press & Milling

Trainee B

Trucker — Stock Handler

 

35

--------------------------------------------------------------------------------


 

Grade 3

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

14.47

 

$

14.47

 

$

14.72

 

$

14.97

 

$

15.22

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

12.03

 

$

12.03

 

$

12.28

 

$

12.53

 

$

12.78

 

 

Positions

Aqueous System Set-up Operator

Bender — Crooks

Braze/Paste Applicator

Furnace Operator

Lead & Silver Solderer

Lead Pot Operator

Operator — Punch Press

Packers

Pantograph/Schmidt Engraver Set-up Operator

Pickling Tank Operator

Shippers

Straighten Trombone Slide Tubes

 

Grade 4

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

14.62

 

$

14.62

 

$

14.87

 

$

15.12

 

$

15.37

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

12.16

 

$

12.16

 

$

12.41

 

$

12.66

 

$

12.81

 

 

Positions

Automatic Tube Buffing Machine

Automatic Buffing Machine Set-up Operator

Brazer

Cell Technician

CNC Automatic Spinning Machine Operator

CNC Drill Operator

CNC Laser Operator

Draw Bench Operator

Engine Lathe Operator

Final Assembly Horns

Honer — Trombone Slides

Laser Engraving Set-up Operator

Maintenance Helper

Operator Turret Lathe, Hand Screw

Rotary Valve Finisher

Set-up Operator Vertical Draw Machine

Stock Clerk

 

Grade 5

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

14.68

 

$

14.68

 

$

14.93

 

$

15.18

 

$

15.43

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

12.21

 

$

12.21

 

$

12.46

 

$

12.71

 

$

12.96

 

 

Positions

Annealing Furnace Operator

Assembler Valves & Crooks

Bender

Operator Automatic Screw Machine

Piston/Valve Finisher

Plater C

Trainee A

Waste Water Pretreatment Operator

 

36

--------------------------------------------------------------------------------


 

Grade 6

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

15.38

 

$

15.38

 

$

15.63

 

$

15.88

 

$

16.13

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

12.54

 

$

12.54

 

$

12.79

 

$

13.04

 

$

13.29

 

 

Positions

Automatic Hydraulic Spinning Machine Operator

CNC Turning Center Set-up Operator

Inspector B

Maintenance B

Operator Centerless Grinder

Piston Liner, Assembler, & Ball-Out

Plater B

Rotary Valve Maker

Rough Assembler

Set-up Operator — Punch Press

Turret Lathe & Hand Screw Set-up Operator

 

Grade 7

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

16.08

 

$

16.08

 

$

16.33

 

$

16.58

 

$

16.83

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

13.11

 

$

13.11

 

$

13.36

 

$

13.61

 

$

13.86

 

 

Positions

Bender Skilled

Horn Tester

Inspect & Final Test Cup Instr

Plasma Arc Welder

Plater A

Sheet Brass Worker

Tool Maker Trainee

 

Grade 8

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

16.82

 

$

16.82

 

$

17.07

 

$

17.32

 

$

17.57

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

14.03

 

$

14.03

 

$

14.28

 

$

14.53

 

$

14.78

 

 

Positions

Spinner — Metal

Horn Repair

 

Grade 9

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

17.48

 

$

17.48

 

$

17.73

 

$

17.98

 

$

18.23

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

14.59

 

$

14.59

 

$

14.84

 

$

15.09

 

$

15.34

 

 

Positions

Maintenance A

Sr. Set-up Operator

Tool Room Machinist

 

Grade 10

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

19.51

 

$

19.51

 

$

19.76

 

$

20.01

 

$

20.26

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

13.52

 

$

13.52

 

$

13.77

 

$

14.02

 

$

14.27

 

 

Positions

Buffer

Color Buff & Color Rag

 

37

--------------------------------------------------------------------------------


 

Lacquer Sprayer

Polisher

 

Grade 11

 

10/30/11

 

02/19/12

 

02/17/13

 

02/16/14

 

02/15/15

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Hourly Rate

 

$

19.55

 

$

20.55

 

$

21.55

 

$

21.80

 

$

22.05

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Hourly Rate

 

$

15.51

 

$

15.51

 

$

15.51

 

$

15.76

 

$

16.01

 

 

Positions

CNC Programmer

Maintenance & Electrician

Tool & Die Maker

 

All new hires will be eligible for wage increases (up to the maximum contract
rate for that grade), once time/skill/performance based thresholds have been
achieved.

 

PHASE DOWN SCHEDULE TO TAKE EMPLOYEES FROM CURRENT RATE DOWN TO THE NEW BOOK
RATE

 

A.            Employees paid above the Book Rate, for that employee’s bid or
permanent job classification, would continue to receive that rate through
October 29, 2011.

 

B.            The Phase Down will commence on October 30, 2011 and will be
complete as of February 2, 2014.  On February 2, 2014 all employees will be paid
at the applicable Book Rate (or the appropriate progression rate, if below the
Book Rate) for that employee’s job.

 

C.            Employees who are currently paid one dollar and twenty five cents
($1.25) per hour or less above the Book Rate Maximum (i.e. the 02/16/10 wage
rate set forth in the 02/15/08 — 02/15/11 contract) shall not be subject to this
Phase Down schedule and shall maintain their current wage rate.  Such employees
shall not receive any of the four wage increases unless and until one of these
wage increases would raise that employee’s Book Rate Maximum above the
employee’s then current wage rate.  Such employee would then receive only that
portion of the wage increase that would bring that employee up to the new Book
Rate Maximum.

 

D.            Employees who are currently paid more than one dollar and twenty
five cents ($1.25) per hour above the book Rate Maximum would be subject to this
Phase Down Schedule.

 

E.             When the Phase Down Schedule commences for an employee
(regardless of whether that employee is actually working or on layoff, leave of
absence, striker recall, or any other

 

38

--------------------------------------------------------------------------------


 

inactive or non-work status) that employee’s then current wage rate will be
reduced, on each designated date, by an amount equal to the difference between
the ending Book Rate (including the $1.25 increase from the four wage increases)
and their current wage rate as of October 29, 2011 divided by four (4), or ten
cents ($.10) per hour, whichever is greater (but not more than it would take to
get to the ending Book Rate).

 

F.              Phase Down Dates

 

October 30, 2011

February 5, 2012

February 3, 2013

February 2, 2014

 

G.            Except for a temporary transfer initiated by the Company, an
employee will be paid the Book Rate (or the appropriate progression rate) of the
job that the employee is performing and will not maintain or receive a higher
rate from a different job.

 

H.           If an employee permanently changes jobs (through bid process, etc.)
during this Phase Down Schedule, the Phase Down for that employee, from that
point (i.e. date of job change) forward will be based on the Book Rate of the
job the employee moved into (if the employee’s rate is still above the Book Rate
for the new job).

 

I.                During this Phase Down Schedule, the plant efficiency
percentage must be maintained no lower than the percentages set forth in the
table below.

 

Month

 

Efficiency Percentage For That Month

 

 

 

 

 

January 2012 — June 2012

 

60

%

 

 

 

 

July 2012 — December 2012

 

63

%

 

 

 

 

January 2013 — June 2013

 

68

%

 

 

 

 

July 2013 — September 2013

 

72

%

 

If the plant efficiency percentage should drop below the wage adjusted
percentage, set forth above, for the identified six month period (or the 07/2013
— 09/2013 period), as an average for that six month time frame (or the 07/2013 —
09/2013 period), for any reason, then the Phase Down Schedule shall be shortened
by two months, for each such six month time frame (or the 07/2013 — 09/2013
period) below the average plant efficiency percentage (i.e.,

 

39

--------------------------------------------------------------------------------


 

if the plant efficiency percentage was not met for any one identified time
frame, all employees would be paid the Book Rate as of December 1, 2013 rather
than February 2, 2014).

 

ARTICLE X — VACATIONS

 

The Union and the Company agree that the purpose of vacations is that of
relaxation of the individual from the requirements of his/her work and that such
relaxation is earned by total years of service and hours worked.  Total years of
service will include any former years of service with the former King Musical,
United Musical Instruments, or Conn-Selmer, Inc. in addition to current
continuous years of service.

 

Section A. VACATION PERIOD. Effective June 1, 2008, employees will be earning
1/12th of their vacation per month of the current year for the current year. 
Employees are able to use their entire vacation time, per vacation schedule
below, even though it may not have been earned when taken.  If an employee has
taken this vacation time prior to it being earned — and then leave the Company,
for any reason, this vacation pay (taken but not yet earned) would be required
to be reimbursed to the Company.

 

The employee’s seniority status for the purpose of vacations will be determined
as of May 31st of the vacation year.  New vacation time becomes available each
subsequent June 1st.

 

The Company may schedule vacation shutdowns during each calendar year.  The
Company may schedule up to three weeks of vacation shutdown in each calendar
year.  If vacation shutdown(s) are to occur in a calendar year, such shutdowns
must be scheduled during the June 1 — September 30 period and/or during the
December 15 — December 31 period.  Employees must save a total of two weeks (10
days) of vacation for shutdown periods.  However, if the Company schedules no
shutdown in the summer period, employees must only save one week (5 days) for a
December shutdown.  The Company will notify the Union and employees of the dates
of the summer shutdown period no later than April 1 of that year and of the
December shutdown no later than September 1 of that year.  If an employee does
not have enough vacation to cover the shutdown period(s), the employee can take
it unpaid or file for UC benefits if eligible.

 

40

--------------------------------------------------------------------------------

 

During a vacation shutdown, the Company can plan for, and schedule, maintenance
work to be performed.  When the Company schedules a vacation shutdown, it will
be the Company’s intent to shut down production operations during that shutdown
period; provided however, that customer demand arising after the shutdown notice
date deadlines (April 1 or September 1) may require production to satisfy that
demand.

 

Employees who work during the shutdown period will be allowed to schedule that
vacation time for a different time

 

The designated Shutdown period will be staffed as follows:

 

a.                          For plant-wide maintenance, a Volunteer Sign-Up
Sheet for employees required during the shutdown will be posted two monthsprior
to the shutdown for a period of ten (10) working days.

 

b.                          Those junior employees who cannot entirely cover the
vacation period will be the first volunteers selected for the above posted
position(s).  However, these junior employees may only volunteer for the time
not covered by vacation.

 

c.                           Should there be a need for additional manpower,
seniority prevailing, all other employees may volunteer.

 

d.                      The list of employees scheduled to work the shutdown
will be posted five (5) days after the posting period is completed.  Those
scheduled to work during the shutdown period will be subject to the same Company
Rules that govern any regular workday.

 

Section B. VACATION PAY. Shall be the employees hourly rate when vacation is
taken, based on the following schedule:

 

Length of Service

 

Days of Vacation

 

Six (6) months to one (1) year seniority

 

2

 

One (1) year to two (2) years seniority

 

5

 

Two (2) years to five (5) years seniority

 

10

 

Five (5) years and up to ten (10) years seniority

 

12

 

Ten (10) years and up to fifteen (15) years seniority

 

15

 

Fifteen (15) years to twenty (20) years seniority

 

17

 

Twenty (20) years or more seniority

 

20

 

 

41

--------------------------------------------------------------------------------


 

Vacation pay shall be paid, in the normal payroll cycle, the week following when
the vacation time was taken.  Deductions for Medical contribution to be deducted
from vacation pay, calculated the same as if employee was working.

 

Section C. SECOND, THIRD AND FOURTH WEEK VACATION REQUIREMENTS.

 

a.)          Employee must have either five (5), ten (10), fifteen (15), or
twenty (20) years of service prior to May 31st to qualify.

 

b.)          Vacation day(s) will be paid the following Friday of the work week
requested.

 

c.)           Second, Third and Fourth week cannot be added to the following
year’s vacation.

 

d.)          “Call-in” vacation days, not taken during the scheduled shutdown
period, may be taken on a “call-in” basis.  This option will be limited to
sixteen (16) hours in eight (8) hour increments.  These “call-in” days cannot be
used consecutively, cannot be used the day before or the day after a regularly
scheduled holiday, and cannot be applied retroactively.

 

e.)           Scheduling Vacations.  There shall be two methods for scheduling
vacations.  The first shall be during vacation scheduling periods, and shall be
based upon seniority if too many employees want the same vacation week/day.  The
second shall be during the vacation year and shall be based on a first come,
first serve basis.

 

1.              Scheduling Period.  Each year, from April 25 — May 15, employees
may sign up for vacation time (in excess of that required to be held for
vacation shutdown periods), in full week or single day increments.  Also, if no
December shutdown is scheduled, releasing the one week of held vacation, from
September 15 — September 30, employees may sign up to schedule this one week,
either as a week or in single day increments.  During each such period, if a
conflict should arise between employees, vacation schedule will be based upon
seniority.  However, during the September scheduling period, a more senior
employee cannot override or displace a less senior employee’s vacation time that
was scheduled during the April — May scheduling period, or that had previously
been scheduled on the first come, first served basis.

 

2.              Non-Schedulng Period. Vacation time not scheduled during the two
scheduling periods will be scheduled on a first come, first serve basis.  For
full week(s) of

 

42

--------------------------------------------------------------------------------


 

vacation, or for any vacation of two or more consecutive work days, the employee
must provide at least one (1) week notice.  For single days of vacation, an
employee must provide notice as follows:

 

·                  First Shift — no later than two hours after the start of the
shift on the workday immediately preceding the day off.

 

·                  Second Shift — no later than two hours after the start of the
shift on the workday immediately preceding the day off.

 

·                  Third Shift — no later than the end of the shift immediately
preceding the shift off.

 

In all such scheduling situations, the Company will inform the employee as soon
as possible whether the employee’s request has been approved.

 

Section D. LOST TIME QUALIFICATIONS. Employees who are formally approved for
retirement or who are or have been on a sickness or personal leave of absence or
have lost time due to permanent lay-off, shall receive, at the time of
separation, their accumulated vacation pay for the regular hours actually paid
with 1,700 hours as the 100% basis.

 

a.              Employees must work no less than 1,700 hours to qualify for 100%
vacation time due.

 

b.              Employees who work less than 1,700 regular work hours will have
vacation time due pro-rated with 1,700 hours as the 100% qualifying figure
against their actual hours paid.

 

Section E. LOST TIME ALLOWANCES. Deductions will not be made for any approved
FMLA, military reserve duty, or union business within the vacation year.

 

When production is suspended because of fifty percent (50%) or more of the Plant
is shutdown due to lack of orders for instruments, employees laid off because of
the Plant shutdown will be allowed an additional 160 hours credit before
deductions are made.

 

ARTICLE XI - HOLIDAYS

 

During the term of this Agreement (i.e., through February 12, 2016) the
following dates shall be recognized as holidays, and the Company shall pay all
eligible employees who have completed the

 

43

--------------------------------------------------------------------------------


 

probationary period, eight (8) hours of pay for each such holiday at the
employee’s regular straight time (book rate or the applicable Phase Down rate
when the holiday occurs prior to February 2, 2014) rate of pay.  After
February 12, 2016 the parties must agree on any holiday and the dates of such
holidays.

 

a.              2011

 

Thursday, November 24

 

Friday, November 25

 

Monday, December 26

 

Tuesday, December 27

 

Wednesday, December 28

 

Thursday, December 29

 

Friday, December 30

 

Monday, January 2, 2012

 

One Personal Holiday (to be used by December 31, 2011 or day is lost and will
not be paid).  This is not in addition to the personal holiday that may have
been used by the employee prior to ratification of the contract.

 

b.              2012

 

Friday, April 6

 

Monday, May 28

 

Wednesday, July 4

 

Monday, September 3

 

Thursday, November 22

 

Friday, November 23

 

Monday, December 24

 

Tuesday, December 25

 

Wednesday, December 26

 

Thursday, December 27

 

Friday, December 28

 

Tuesday, January 1, 2013

 

One Company Designated Holiday

 

44

--------------------------------------------------------------------------------


 

c.               2013

 

Friday, March 29

 

Monday, May 27

 

Thursday, July 4

 

Monday, September 2

 

Thursday, November 28

 

Friday, November 29

 

Wednesday, December 25

 

Thursday, December 26

 

Friday, December 27

 

Monday, December 30

 

Tuesday, December 31

 

Wednesday, January 1, 2014

 

One Company Designated Holiday

 

d.              2014

 

Friday, April 18

 

Monday, May 26

 

Friday, July 4

 

Monday, September 1

 

Thursday, November 27

 

Friday, November 28

 

Thursday, December 25

 

Friday, December 26

 

Monday, December 29

 

Tuesday, December 30

 

Wednesday, December 31

 

Thursday, January 1, 2015

 

One Company Designated Holiday

 

e.                     2015

 

Friday, April 3

 

Monday, May 25

 

45

--------------------------------------------------------------------------------


 

Friday, July 3

 

Monday, September 7

 

Thursday, November 26

 

Friday, November 27

 

Friday, December 25

 

Monday, December 28

 

Tuesday, December 29

 

Wednesday, December 30

 

Thursday, December 31

 

Friday, January 1, 2016

 

One Company Designated Holiday

 

f.                      Each calendar year, the Company will identify the date
of the “Company Designated Holiday”.  Such date will be either adjacent to an
existing holiday or will be on the date of a holiday not recognized in the
contract.

 

g.                     The Company will set the date, for the upcoming calendar
year, no later than December 31 of the prior year.

 

Section A. HOLIDAY PAY QUALIFICATIONS  Employees must work at least six
(6) hours on the last regularly scheduled work day prior to and the next
regularly scheduled workday after such holiday.  On both such days, the employee
must obtain supervisor approval prior to leaving work early.  Employees not
actively working for any reason (e.g., layoff, leave of absence, etc.) and who
are not in pay status shall not be eligible for holiday pay, provided however,
that an FMLA covered absence on the day before or the day after a holiday shall
not result in an employee being ineligible for holiday pay.

 

Exceptions:

 

·                  Excused Absence as outlined in the Attendance Policies and
Personal Emergencies.

 

·                  Emergencies that occur the day before or the day after a
holiday will be handled on an individual basis.  The employee must report the
emergency to the Human Resource Manager, and the employee must furnish
documentation proving the legitimacy of such

 

46

--------------------------------------------------------------------------------


 

emergency upon return to work.  Human Resources will determine, in its
discretion, if payment for the holiday(s) is to be made under these conditions.

 

ARTICLE XII - UNION SECURITY

 

All employees who are covered by the representation clause in the contract and
are present members of the Union, must as a condition of employment, remain
members in good financial standing except for assessments and fines during the
life of the contract.

 

All employees hired into the bargaining unit described in the representation
clause of the contract must, as a condition of employment, join the Union within
thirty (30) days from their hiring date and remain members in good financial
standing throughout the life of the contract.

 

The Company does agree, subject to applicable Federal and State Laws, to a
voluntary check-off of Union dues, provided such voluntary check-off
authorization meets with the approval of the Company.

 

This check-off by the Company of monthly dues does not cover any assessment over
and above the mandatory monthly dues as determined by the National
Administrative Committee of the Union.

 

ARTICLE XIII - MEDICAL EXAMINATION

 

Section A. INJURY REPORTING.  All employees must report all injuries when they
occur to their Supervisor, so it can be recorded and sent to the dispensary,
doctors or hospital.

 

Section B. TRANSPORTATION TO COMPANY DOCTOR. The Company will provide,
transportation to and from the Company recognized Medical Facility for those
employees injured on the job when necessary on the day of the injury only.

 

Section C. LOST TIME-INJURY.  An employee will be compensated at their hourly
rate for lost time on the day of the injury when sent to Doctors or Hospital,
but will not exceed past the normal quitting time, providing a slip indicating
the is turned back to their Supervisor, who will forward it to Human Resources.

 

47

--------------------------------------------------------------------------------


 

Section D. WORKERS’ COMPENSATION.  Employees shall make every effort to schedule
all doctor visits or therapy sessions outside normal work hours.  If that is not
possible, such appointments should be scheduled at the start or end of the
employee’s shift.

 

ARTICLE XIV - GENERAL PROVISIONS

 

Section A. UNION ACTIVITIES.  The Company recognizes and will not interfere with
the right of its employees to become members of the Union.  The Union agrees
that neither it nor any of its officers or members will engage in any Union
activity while such employees are on Company time, unless it is mutually agreed
by the Company.

 

The Shop Steward, Departmental Stewards and Shop Committee shall be paid at
their hourly rate for all time spent in mutually agreed upon meetings with
Management during scheduled working hours.

 

In addition to pay for time spent in mutually agreed upon meetings with
Management during scheduled working hours, the Chairman of the Shop Committee
shall receive pay for up to ten (10) hours per week and the Departmental
Stewards shall receive pay for up to three (3) hours per week for the time spent
on problems arising under this Contract which affect the mutual interest of the
Union and the Company.

 

Section B. TELEPHONE USAGE.  It is agreed that the President of the Union or the
Chairman of the Shop Committee shall have use of the Company’s telephone at any
time to consult with the UAW, or Government agencies’ representatives in regard
to matters covered by this Agreement.

 

Section C. BULLETIN BOARDS.  Are to be used solely for the purpose of exhibiting
official announcements of the Union and the Company.  The dedicated bulletin
board for the union is to be used solely for the purpose of posting official
union business, and may not include any personal announcements or statements.

 

Section D. REST PERIODS.  In effect during working hours and the wash-up period
at quitting time shall be continued (a constant allowance of 25 minutes per day
for rest periods and wash-up

 

48

--------------------------------------------------------------------------------


 

time, except for the Polishing / Buffing / Color Buffing Departments, where an
additional 5 minutes wash-up time is allowed).

 

Section E. SUPERVISORS WORKING.  No employee outside the bargaining unit shall
perform any work customarily performed by employees within the bargaining unit. 
It is agreed, however, the Supervisors may perform such work while acting as
instructors or assisting in solving a production problem.  It is further
recognized that it is part of the normal procedure of supervision to test and
inspect.  During the period in which a shortage of staffing exists due to
absenteeism or assignment of personnel to other jobs, the Shipping Department,
Maintenance and Tool Room, Machine Shop, and Repair Department Supervisors are
excluded from this limitation.

 

Section F. TEMPORARY EMPLOYEE.  Is one engaged by the Company for a definite
period of time, not in excess of ninety (90) days, to perform a specific type of
work that does not occur with regularity.  The Company agrees not to call in
temporary employees, if regular employees are available to do the work.

 

ARTICLE XV - FRINGES AND SCOPE OF THE AGREEMENT

 

Section A. BENEFITS.  The Company agrees to provide healthcare coverage to its
employees which may be self-insured or insured, as determined by the Company. 
Regardless of whether the Company opts for self-insured or insured coverage, the
Company maintains the right to amend, cancel, or reinsure the policies, or
change the underwriters or adminsistrators thereof, and, if insured, to select
an insurance Company, association or medical group as selected by the Company. 
In such case, the benefits of any new plan or offering shall be generally, and
in the aggregate, substantially the same.  If the Company decides to make such a
change, relevant documentation describing the changes will be provided to the
Union.

 

Employees shall have an annual opportunity to enroll in the Company sponsored
healthcare programs or to switch between the programs.

 

49

--------------------------------------------------------------------------------

 

1.                          HOSPITALIZATION PLANS.

 

An employee’s spouse who is eligible for medical coverage under their own
employer’s health plan will be required to obtain primary coverage under that
employer’s plan.

 

Self-Insured or Kaiser HMO Medical Insurance.

 

Contribution Per Week:

 

10/31/11 — 04/30/12

 

Kaiser HMO:

 

 

 

Employee:

 

$

34.00

 

Employee and Family:

 

$

76.00

 

 

 

 

 

 

Base Plan:

 

 

 

Employee only:

 

$

24.50

 

Employee and Family:

 

$

68.00

 

 

Commencing on May 1, 2012, employee contributions shall be equal to twenty seven
percent (27%) of the total premium or cost of the Plan and coverage level
elected by the employee.  Commencing on May 1, 2013, employee contributions
shall be equal to twenty seven and one half percent (27.5%) of the total premium
or cost of the Plan and coverage level elected by the employee.  Such employee
contribution shall be adjusted on an annual basis as the premium or cost
changes.  The resulting number for 2012 and 2013 and remaining years of the
contract shall then be converted to a weekly contribution amount and
automatically deducted from an employee’s paycheck.  Employees must properly
execute a wage deduction authorization form.  Employees who do not do so shall
not be eligible for healthcare coverage.

 

2.         FLEXIBLE SPENDING ACCOUNTS:

 

Healthcare:  Allows you to use before-tax dollars to pay for typical
out-of-pocket health care expenses such as deductibles, copayments, and
non-covered expenses.  Up to $2,500.00

 

Dependent Care:  Allows you to use before-tax dollars to pay for child care or
for an elderly or disabled family member.  Up to $5,000.00 can be contributed if
married, or up to $2,500.00 can be contributed if single.

 

50

--------------------------------------------------------------------------------


 

3.                          VISION PLAN:

 

Employees are eligible for Anthem Blue View Vision.  In network summary listed
below. Eye exam and glasses or contacts every 24 months (in network):

 

Exam:

 

$0 copayment

Frames:

 

$120 allowance then 20% off remaining balance

Lenses:

 

 

Standard Single:

 

$0 copay, then covered in full

Standard Bifocal:

 

$0 copay, then covered in full

Trifocal:

 

$0 copay, then covered in full

Lenticular:

 

$0 copay, then covered in full

Contacts:

 

 

Elective Conventional:

 

$130 allowance then 15% off remaining balance

Elective Disposable:

 

$130 allowance, no additional discount

Non-Elective Lenses:

 

Covered in full

 

Contribution: (Per Week)

 

10/31/11 — 02/12/16

 

Employee:

 

$

1.25

 

Employee and Family:

 

$

3.75

 

 

4.                          DENTAL PLAN.

 

Employees are eligible for the Dental Blue 200 Low Option.

 

Contribution: (Per Week)

 

10/30/11

 

01/01/12

 

01/01/13 — 02/12/16

 

Employee:

 

$

3.00

 

$

3.25

 

$

3.50

 

Employee and Family:

 

$

5.75

 

$

6.00

 

$

6.50

 

 

5.  SICKNESS AND ACCIDENT WEEKLY BENEFITS. Beginning with the first day of an
accident or hospitalization or the eighth day of a sickness, benefits will be
payable for a maximum of sixteen (16) weeks for any one continuous period of
disability in any one year.  If a period of illness exceeds two (2) weeks (14
days) for a non-occupational sickness, the initial two (2) week (14 days)
waiting period will be waived.  The employee will be paid according to the
following schedule:

 

$415 per week October 31, 2011 — March 31, 2012

 

51

--------------------------------------------------------------------------------


 

$420 per week effective April 1, 2012 — February 12, 2016

 

6.  LIFE INSURANCE and AD&D.  The Company will provide each employee with
$37,000 basic life insurance at no cost to the employee.  This insurance covers
death of the employee caused by natural causes, cancer, etc.  In addition, the
Company provides each employee with $37,000 basic AD&D (accidental death and
dismemberment) insurance at no cost to the employee.  This insurance covers
death of the employee related to accidents, such as a car accident.  It does not
provide coverage for death related to natural causes, cancer, etc.

 

7.  PENSION.  Effective December 31, 2011, the Pension Plan shall be frozen. 
Employees will not accrue service in the pension plan for any purpose after
December 31, 2011.  No new participants shall be admitted to the Plan. 
Employees who retire at any time in the future, and who are otherwise eligible,
shall have a monthly multiplier of $28.00 for each year of credited service
prior to January 1, 2012.  The Company shall have the authority to merge the
Pension Plan with any other plan it maintains.

 

Section B.  401k PLAN.  Employees will be eligible for the “discretionary match”
on employee contributions that is applicable to unrepresented hourly employees
at the other facilities.  During the term of this Agreement, the discretionary
match shall not be subject to negotiation or to the grievance/arbitration
procedure.

 

Section C.  MEDICARE INSURANCE PREMIUM.  The Company will pay the entire cost
for those employees covered under Medicare Part B, reimbursing those employees
on a quarterly basis.

 

Section D. RETIREE INSURANCE PREMIUM.  All payments of premium by the Company
for insurance or hospitalization for employees, retired under the provisions of
the Retirement Plan for Hourly Employees because of disability or otherwise,
shall terminate during the first of the month following the month of retirement.

 

Section E. CLAIMS PROCESSING.  The Company shall bear all necessary
administrative expenses and agrees that in the administration of the insurance
plan, all claims shall be processed as

 

52

--------------------------------------------------------------------------------


 

expediently as possible.  All matters concerning benefits provided under the
insurance plan shall be governed by the terms and conditions of the insurance
policy or policies purchased by the Company.

 

Section F. BENEFITS WAITING PERIOD.  Employees shall become eligible for
sickness and accident insurance, life insurance and hospitalization/dental
coverage after they have completed three (3) months of accumulated service,
provided they are still actively at work and have enrolled.

 

Section G. ONE MONTH LAY-OFF CLAUSE.  All insurance coverage of an employee
shall be cancelled one (1) month following the month after lay-off date.  The
employee may exercise the COBRA privilege as described in Section G of this
Article.

 

Section H. COBRA.  If employment terminates for any reason other than gross
misconduct, or if the hours worked are reduced so that medical coverage
terminates, the employee and covered dependents may continue coverage under the
Company plan as outlined in the Summary Plan Description, provided the employee
and dependents are not covered under any other plan.  For the purpose of this
provision, “gross misconduct” means any violation of State or Federal laws.  Any
employee who elects to continue coverage under the Plan must pay the full cost
of the coverage.

 

If an employee becomes divorced or legally separated, or if the employee’s
dependent child is no longer an eligible dependent under the plan, the employee
or another family member must notify the Company within thirty (30) days.

 

Section I. PLAN 125. All employee contribution for Hospitalization/Dental
Coverage are deducted on a pre-tax basis toward their share of the cost of the
benefits.  The employee should refer to the Summary Plan Description of the
Benefit Plan for the Employees of Conn-Selmer, Inc. for details regarding this
program.

 

Section J. JURY DUTY. An employee who has completed his/her probationary period
and who serves as a juror during his/her regular work week, Monday to Friday,
inclusive, shall be excused from work for the days required to serve, and will
be paid eight (8) hours at their hourly rate (excluding shift differential) for
each day of jury service.  The employee must present satisfactory

 

53

--------------------------------------------------------------------------------


 

evidence.  If an employee works his/her regular shift in addition to performing
jury duty, he/she shall not qualify for payment under the provisions of this
paragraph.

 

In order to qualify for Jury Duty pay, an employee must present the Company with
Notice to Report within two (2) working days following receipt of such notice.

 

Section K. BEREAVEMENT PAY. An employee who is actively on payroll and has
completed their probationary period will be granted an excused absence,
following the death of an immediate family as follows:

 

·                  4 working days off with pay:  parent, spouse, child or
step-child

·                  3 working days off with pay:  sibling, mother-in-law,
father-in-law, step-parent, grandparent, or grandparent in-law.

 

Bereavement days occuring during an employees vacation will displace vacation
days (Example:  Employee is on a two (2) week vacation and a death occurs in the
immediate family, employee returning to work as scheduled will only be charged
with seven (7) vacation days.)  Bereavement days occuring during a holiday will
be taken immediately after the holiday.

 

Section L. RE-NEGOTIATION. It is understood and agreed between the parties
hereto that all economic issues, including, but not limited to wages and
so-called fringe benefits have been fully negotiated between the parties and
shall not be subject to further negotiation during the life of this Agreement
but all other matters not specifically set forth in this Agreement shall be
subject to negotiation during the term of the Agreement.

 

ARTICLE XVI - COMPANY RULES, REGULATIONS

 

In every business where many people work together, some specific rules and
regulations are necessary to define acceptable conduct and to promote the smooth
functioning of the business as a whole.

 

The work rules listed below, in the Sections A and B, are examples only and are
not intended to be all-inclusive.  The Company has the right to add work
rules to either Section A or Section B provided such work rule(s) is reasonable.

 

54

--------------------------------------------------------------------------------


 

The purpose of the following rules is to insure all employees safety and
fairness in their cooperative effort, rather than to place restrictions on any
one individual.

 

The Company feels that a great majority of its employees want to play the game
fairly and will abide by the rules where they are known.  For this reason, we
have set forth acts of misconduct which, if committed, will result in
appropriate disciplinary action.

 

When an employee is being counseled in line with a discipline problem, the
steward will be involved at the department level and the Chairman of the Shop
Committee at the Human Resources level.

 

Section A. MINOR WORK RULES

 

1.                          Loafing, neglect or failure to perform assigned
duties.

 

2.                          Improper use of Company property.

 

3.                          Violation of safety rules.

 

4.                          Failure to be in assigned area or at station at
required time.

 

5.                          Leaving Department or job prior to authorized time.

 

6.                          Leaving Department to use phone without obtaining
required pass.

 

7.                          Creating or contributing to unhealthful or
unsanitary condition, or displaying signs, obscene pictures or literature or
distributing them.

 

8.                          Neglect of duty or failure to meet reasonable
measure of efficiency or productivity or negligence resulting in inferior work,
scrap, or waste.

 

9.                          Running or in any other way creating a condition
hazardous to the individual or fellow employee.

 

10.                   Failure to wear assigned safety garments or use of
assigned safety equipment.

 

11.                   Solicitation of employees for donations or memberships in
outside organizations, circulation of petitions or magazines in the Plant area
without specific approval of the Human Resources Department.

 

12.                   Being in an area unauthorized in the Plant or on Plant
property.

 

13.      Gambling of any type.

 

14.      Changing a certain phase of a set operating procedure without proper
authorization.

 

55

--------------------------------------------------------------------------------


 

15.                   Posting of notices or signs or writing in any form on
official bulletin boards or removal of approved notices without approval of the
Human Resources Department.

 

16.                   Leaving the Plant at break or lunch period and not
returning without permission or notification.

 

17.                   Entering or leaving the Plant by other than the authorized
area assigned.

 

18.                   Subtle forms of harassment, intimidation, or inappropriate
language or behavior.

 

19.                   Failure to enter or improper entering of labor reporting.

 

20.                   Leaving the grounds at lunch without clocking out/in.

 

Section B. MAJOR WORK RULES

 

1.                          Insubordination (willful disobedience of authority).

 

2.                          Theft.

 

3.                          Bringing, having or consuming intoxicating beverages
or narcotics in the Plant or on Plant property.

 

4.                          Smoking inside the walls of the facility.

 

5.                          Willful damage to or unauthorized removal or
appropriation of or defacing property belonging to the Company or another
employee.

 

6.                          Walking off the job.

 

7.                          Punching another employee’s time card in or out
resulting in pay for time not worked.

 

8.                          Falsification of personnel records.

 

9.                          Possession of firearms or any type of weapon on
Company property.

 

10.                   Physical violence, aggressive retaliatory actions, verbal
threats, patterns of continued intentional harassment, sexual harassment, or any
serious violation of discrimination laws.

 

11.                   Flagrant violation or reckless disregard of any safety
rule or policy which places the employee or others in danger.

 

12.                   Being on Company property while under the influence of
alcohol, or any other illegal or controlled substance.

 

Section C. PROGRESSIVE DISCIPLINE.  For all work rules, with the exception of
Rules of a Major nature, which may include disciplinary measures up to and
including termination.

 

·    1st offense - Written Warning

 

56

--------------------------------------------------------------------------------


 

·      2nd offense - Final Written Warning

 

·      3rd offense - 3 Day Suspension

 

·      4th offense - Termination

 

Section D. DURATION. All warnings will remain in effect until the one (1) year
anniversary date from the date of infraction.

 

ARTICLE XVII - DURATION OF AGREEMENT

 

The Union and the Company mutually agree that all of the provisions of the
Agreement shall remain in full force and effect without change up to and
including February 12, 2016, unless changed by mutual Agreement and shall
continue from year to year thereafter unless at least sixty (60) days prior to
February 12, 2016, or sixty (60) days prior to any anniversary date thereafter,
either party notifies the other, in writing of its desire to terminate, modify,
or change the Agreement.

 

IN WITNESS WHEREOF, the parties have executed the foregoing Agreement this
7th day of December, 2011.

 

U.A.W. LOCAL 2359

Bob Madda

Dwayne Klier

Randy Lang

Rory Krause

Bill Woodside

Ryan Rogowski

 

INTERNATIONAL REPRESENTATIVE OF U.A.W.

Chris Freeman

 

CONN-SELMER, INC.

John Stifel

Bobbi Imel

 

57

--------------------------------------------------------------------------------


 

Letter of Agreement

 

Subcontracting and Outsourcing.  In order for the Company to satisfy the demands
of its customers, or to effectively compete or to successfully operate the
business, subcontracting, and/or outsourcing of unit work is necessary from time
to time.  Market changes and other competitive pressures may also necessitate
subcontracting and/or outsourcing of unit work.

 

When subcontracting and/or outsourcing of unit work will not directly result in
the immediate layoff of an employee out of the plant, the Company will only
provide notice to the Union of the subcontract and/or outsource decision.

 

When the subcontracting and/or outsourcing of unit work would directly result in
the immediate layoff of an employee out of the plant, the Company would follow
this procedure:

 

1.                     The Company will provide notice to the Union of the
planned subcontract and/or outsource, including the economic reasons or
justification for the subcontract and/or outsorce, as well as the time
constraints, if any, that are involved.

 

2.                     Consistent with any time constraints that may exist, the
Company will meet with the Union to discuss and consider a proposal the Union
may present that would offset or neutralize the Company’s economic
justification.

 

3.                     Absent Agreement, the Company has the right to decide
whether it will subcontract and/or outsource the unit work.

 

The procedure set forth in 1-3 above shall not apply, and there shall be no
restriction on the Company’s right to subcontract and/or outsource unit work if
keeping the unit work in the plant would require the Company to purchase a
machine or equipment or make a capital investment.

 

Letter of Agreement

 

Job Classification Skills and Training.  During the 2011 negotiations the
parties agreed that it is their mutual intent for employees to be able to
perform all of the various functions within each employee’s job classification. 
The parties recognize that this will require training and that, due to the
number of employees who need training within their classification, this process
will take a substantial period of time.  Since this process involves each
employee’s job classification,

 

58

--------------------------------------------------------------------------------

 

employees must accept training and, when trained, to perform all of the various
functions within that job classification.

 

Letter of Agreement

 

Overtime Selection Procedure.  During the 2011 negotiations, the parties agreed
that, notwithstanding the process set fourth in Article IV, Section C. OVERTIME,
when asking employees to work daily (i.e., Monday — Friday) overtime in the
Rough Assembly and Horn Repair areas, the first priority for asking shall be the
incumbent (i.e., the person performing that specific job on that day).  For
Saturday overtime, the process set forth in Article IV, Section C. shall be
used.

 

Letter of Agreement

 

Post Accident Drug/Alcohol Test.  During the 2011 negotiations, the parties
discussed the Company’s concerns regarding the potential liability created by
employees who may be under the influence of alcohol or either prescription or
illegal drugs while at work.

 

The Company and the Union recognize that drug and alcohol abuse are major
problems in today’s society.  It is further recognized that drug and alcohol
abuse have an adverse impact on productivity, efficiency, job performance and
workplace safety.  The Company and the Union agree to work jointly toward the
resolution of this problem as it affects our work environments.  The parties
also recognize that the use of any drug (legal or illegal) may adversely affect
productivity, efficiency, job performance and workplace safety.

 

While the use of illegal drugs, or legal drugs obtained illegally or used for an
unintended purpose, are prohibited at all times, an employee may be taking legal
drugs pursuant to a prescription or an over the counter drug for its intended
purpose.  When an employee is taking a legal drug pursuant to a prescription
(including an initial notification for maintenance drugs) or an over the counter
drug for its intended purpose, and the potential exists that such drug could
impact productivity, efficiency, job performance or workplace safety, the
employee must inform the Plant Human Resources Manager by phone or in-person
prior to reporting for work.  The Company reserves the right to send the
employee to a Company doctor to determine if the employee can safely return to
work.  Employees who are allowed to work after informing the Company as set
forth above may be later sent home if it is

 

59

--------------------------------------------------------------------------------


 

determined that the legal use of that legal drug is causing some impairment as
set forth above.  Employees who use a legally prescribed drug and do not inform
the Company and who are impaired at work will be subject to discipline.

 

In an effort to minimize the potential risks and liability that such conduct
could have, the parties agree to the following.

 

A.            Employees will be subject to an alcohol/drug screen when an
employee is involved in any accident (resulting in property damage of $500.00 or
injury to any person resulting in medical expenses of $1,000.00) during work
hours.

 

B.            In situations involving paragraph A1 above, the employee must
notify his or her immediate supervisor or Plant Manager immediately of the
accident.  If the employee fails to do so, the employee will be subject to
discipline.

 

C.            In situations covered by paragraph A, the employee will be
required to immediately submit to a drug/alcohol test (or as quickly thereafter
as is possible).  The employee will be transported to the lab by a Company
representative.

 

1.                                      Such drug/alcohol test will be conducted
at a lab (which has been certified in accordance with the DOT regulations), or
if the employee is in the hospital, by the hospital or lab.

 

2.                                      The Company will pay for the test.

 

3.                                      Samples for drug tests will be collected
by a test administrator and will be temperature tested by the test administrator
upon receipt.

 

4.                                      Samples for drug tests will be collected
using a “split-sample” method, which means the sample is split and saved in two
containers to facilitate retesting.  The sample used for the screen is referred
to as the “original sample;” the sample which may be sent to a second laboratory
for re-testing is referred to as the “split sample.”

 

5.                                      Samples which test positive for the
presence of drugs on the initial screen may, at the employee’s election, be
subject to a confirmation test.  Initial and confirmation test report results
must indicate the test method used.

 

60

--------------------------------------------------------------------------------


 

6.                                      An employee has the right to a re-test
of the split sample, at his/her own expense, by another laboratory (which has
been certified in accordance with the DOT regulations), provided the employee
informs the Company, in writing, within seventy-two (72) hours of receiving
notice of the verified positive test of his/her intent to do so.  If the retest
of the split sample is negative, this shall negate the original positive test
and the initial positive shall not be held against the employee.

 

7.                                      All samples which test positive, whether
an original sample or the split sample, will be retained by the testing
laboratory for one (1) year.

 

D.            If an employee refuses to submit to the test, or if the employee
delays in appearing for the test, provides an adulterated or substitute sample,
or, in any other way, interferes with or obstructs the validity of the test or
the provision of a sample, the employee will be deemed to have failed the test
and will be subject to immediate termination.

 

E.             The employee will timely sign any release or waiver required by
the testing facility.

 

F.              The drug test sample taken by the testing facility may include a
specimen of urine, blood, saliva, hair or any other generally recognized and
accepted method.  The alcohol test sample will be by saliva or breath.

 

Threshholds/Cutoff Concentrations

 

Alcohol concentrations (for breath) are expressed in terms of grams of alcohol
per 210 liters of breath.

 

 

 

Initial Test

 

Confirmation Test

 

Alcohol

 

.02

 

.02

 

 

All drug cutoff concentrations are expressed in nanograms per milliliter
(ng/mL).  The table follows:

 

Initial test analyte

 

Initial test cutoff
concentration

 

Confirmatory test
analyte

 

Confirmatory test
cutoff concentration

Marijuana metabolites

 

50 ng/mL

 

THCA(1)

 

15 ng/mL.

 

61

--------------------------------------------------------------------------------


 

Cocaine metabolites

 

150 ng/mL

 

Benzoylecgonine

 

100 ng/mL.

Opiate metabolites

 

 

 

 

 

 

Codeine/Morphine(2)

 

2000 ng/mL

 

Codeine

 

2000 ng/mL.

 

 

 

 

Morphine

 

2000 ng/mL.

6-Acetylmorphine

 

10 ng/mL

 

6-Acetylmorphine

 

10 ng/mL.

Phencyclidine

 

25 ng/mL

 

Phencyclidine

 

25 ng/mL.

Amphetamines(3)

 

 

 

 

 

 

AMP/MAMP(4)

 

500 ng/mL

 

Amphetamine

 

250 ng/mL.

 

 

 

 

Methamphetamine(5)

 

250 ng/mL.

MDMA(6)

 

500 ng/mL

 

MDMA

 

250 ng/mL.

 

 

 

 

MDA(7)

 

250 ng/mL.

 

 

 

 

MDEA(8)

 

250 ng/mL.

 

--------------------------------------------------------------------------------

(1)         Delta-9-tetrahydrocannabinol-9-carboxylic acid (THCA).

(2)         Morphine is the target analyte for codeine/morphine testing.

(3)         Either a single initial test kit or multiple initial test kits may
be used provided the single test kit detects each target analyte independently
at the specified cutoff.

(4)         Methamphetamine is the target analyte for
amphetamine/methamphetamine testing.

(5)         To be reported positive for methamphetamine, a specimen must also
contain amphetamine at a concentration equal to or greater than 100 ng/mL.

(6)         Methylenedioxymethamphetamine (MDMA).

(7)         Methylenedioxyamphetamine (MDA).

(8)         Methylenedioxyethylamphetamine (MDEA).

 

If the employee is involved in an accident, evidence of prescription drugs
(legally prescribed or illegally used or obtained) will be based on any
detectable amount.

 

G.            The employee will be subject to immediate termination if the test
results are positive.

 

62

--------------------------------------------------------------------------------


 

H.           “Transferring, distributing, selling or attempting to transfer,
distribute or sell, using or the possession of any form of intoxicant, alcohol,
illegal drugs or controlled substances including, but not limited to narcotic,
depressant, stimulant, hallucinogen or any mind altering drug or substance
(excepting only the taking of a prescription drug under the direction of a
physician) at any time while on Company premises or on Company business is
prohibited and will result in immediate discharge.”  Nothing in this
Article shall restrict the Company’s right to discharge an employee for
violation of these prohibitions.

 

I.                The Company at all times reserves the right to take
disciplinary action against the employee for violation of any Company policies,
procedures or rules (whether or not caused by alcohol or drug use), and to
enforce performance standards.

 

Letter of Understanding

 

The Union Committee and International Union Representative, if available, and
members of the management staff will meet every month to discuss issues related
to the efficient operations of the facility.

 

Letter of Understanding

 

In the event the Company determines to insource production operations normally
performed at other manufacturing facilities, or develop and refine production
operations for other manufacturing facilities, these same operations will not be
construed as permanently assigned to this manufacturing facility.  This
understanding, under these terms, permits the Company to restore, implement, or
move these same production operations to other alternative manufacturing
facilities.

 

Letter of Understanding

 

An employee promoted to a supervisory or managerial position, or appointed or
elected to an assignment with the international union, shall be granted such
leave, and shall be guaranteed reemployment in the same or like position, in
line with his or her seniority at the prevailing rate of pay.  Seniority shall
accumulate during such leaves; however, all benefits provided under the terms of
this collective bargaining Agreement shall terminate effective with the
commencement of the said leave, and shall reinstate upon return from said leave
(based upon the benefit levels, plans, and

 

63

--------------------------------------------------------------------------------


 

contributions in effect at that time).  Return rights, for either assignment,
will be limited to one occurrence per individual for future leave requests.  Any
current leaves will not be accommodated under these defined terms.

 

Letter of Understanding

 

The Company agrees to maintain the payroll cycle on a weekly basis, and to
provide continued access to direct deposit.  Voluntary, after-tax deductions may
be combined with the normal union dues deduction (when processed each month). 
Any additional, voluntary after tax deductions must be summarized and submitted
with the monthly union dues check-off list.

 

Letter of Understanding

 

Employees, asked to perform work on regularly scheduled holidays, will postpone
holiday pay to an equivalent number of additional personal holiday(s).  Any
additional personal holidays, accumulated in this manner, will be subject to the
same defined terms as identified under Article X.

 

Letter of Understanding

 

Employees that were previously disqualified from the job being recalled, will be
bypassed, and will retain their relative position on the recall list.  Internal
job bids will only be compared to the relative seniority, qualifications, and
job factors that are presented by the next employee eligible for recall from the
layoff list.

 

Letter of Understanding

 

During the term of this Agreement, if the Company should permanently close the
Eastlake Facility or if the Company should take action resulting in the
permanent displacement of at least 25% of the employees actively working, upon
request by the union, the Company will engage in negotiations with the union
over the effects of permanent closure or permanent displacement on those
affected employees.

 

Letter of Understanding

 

The Company has agreed to conduct periodic air quality monitoring of the
Eastlake facility.

 

64

--------------------------------------------------------------------------------


 

Letter of Understanding

 

In an endeavor to improve quality, the Company and the union have agreed to
develop a response team(s) to address issues impacting / impeding the facility
in meeting production requirements.

 

Letter of Understanding

 

Job Information Upon Layoff.   When an employee is reduced out of his/her job
classification, the Company will provide to the employee the job description of
any job the employee is considering bumping into.  By doing so, this does not
mean that the employee is qualified to bump into, or hold, any such position.

 

65

--------------------------------------------------------------------------------


 

U.A.W. LOCAL 2359

 

/s/ Bob Madda

 

/s/ Dwayne Klier

Bob Madda

 

Dwayne Klier

 

 

 

/s/ Rory Krause

 

/s/ Randol Lang

Rory Krause

 

Randol Lang

 

 

 

/s/ Bob Woodside

 

/s/ Ryan Rogowski R.L.M.

Bob Woodside

 

Ryan Rogowski

 

INTERNATIONAL REPRESENTATIVE OF U.A.W.

 

/s/ Chris Freeman

 

 

Chris Freeman

 

 

 

CONN-SELMER, INC.

 

/s/ John Stifel

 

/s/ Bobbi Imel

John Stifel

 

Bobbi Imel

 

66

--------------------------------------------------------------------------------
